Exhibit 10.1

 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk01i001.jpg]

 

December 3, 2014

 

Mr. Darren Arrington

Senior Vice President, NA Fleet Management

The Hertz Corporation

999 Vanderbilt Beach Rd

Naples, FL 34108

 

Dear Mr. Arrington:

 

This letter sets forth the agreement (“Agreement”) between General Motors LLC
(“GM”) and The Hertz Corporation, (together with its Participating Hertz
Licensees, Participating Dollar Licensees, and Participating Thrifty Licensees,
collectively referred to as “Hertz”) regarding Hertz’s purchase or lease of 2015
Model Year GM vehicles from authorized GM dealers under i) the 2015 Model Year
Daily Rental VN9 Purchase Program, ii) the 2015 Model Year National Fleet
Purchase Program, and iii) other Incentive programs available to Hertz and for
which It qualifies.

 

The terms and conditions of this Agreement are as follows:

 

1.                                      2015 MY Daily Rental VN9 Purchase
Program

 

(a)                                 GM will make 2015 Model Year vehicles
available under the terms and conditions of GM’s 2015 MY Daily Rental VN9
Purchase Program, such terms and conditions being set forth in Attachment 1.

 

(b)                                 Hertz agrees to purchase or lease GM
vehicles from authorized GM dealers in a mix as detailed in Attachment 3.

 

(c)                                  GM or a GM subsidiary/affiliate will
purchase 2015 Model Year vehicles tendered by Hertz that qualify for purchase
under the terms and conditions of GM’s 2015 MY Daily Rental VN9 Purchase
Program, such terms and conditions being set forth in Attachment 1B and
Attachment 1C.

 

(d)                                 Vehicles purchased or leased from authorized
GM dealers under the 2015 MY Daily Rental VN9 Purchase Program must be ordered
with the Hertz FAN and must have “VN9” (Purchase Identifier) and “[*REDACTED*]”
(Hertz Customer Code) on the order(s).

 

(e)                                  The total agreed upon volume as detailed in
Attachment 3 must be entered into VOMS no later than April 15, 2014.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2.                                      2015 MY YT2 Flat Rate Program

 

(a)                                 GM will make the 2015 Model Year vehicles
listed in Attachment 3 available under the terms and conditions of GM’s 2015 MY
YT2 Flat Rate Program, such terms and conditions being set forth in Attachment
1D.

 

(b)                                 Hertz agrees to purchase or lease GM
vehicles from authorized GM dealers in a mix as detailed in Attachment 3.

 

(c)                                  GM or a GM subsidiary/affiliate will
purchase 2015 Model Year vehicles tendered by Hertz that qualify for purchase
under the terms and conditions of GM’s 2015 MY YT2 Flat Rate Program, such terms
and conditions being set forth in Attachment 1B and Attachment 1D.

 

3.                                      2015 MY National Fleet VX7 Risk Purchase
Program

 

(a)                                 GM will make 2015 Model Year vehicles
available under the terms and conditions of GM’s 2015 MY National Fleet VX7 Risk
Purchase Program, such terms and conditions being set forth in Attachment 2.

 

(b)                                 Hertz agrees to purchase or lease from
authorized GM dealers 2015 Model Year vehicles in a mix as detailed in
Attachment 2A.

 

(c)                                  So long as Hertz purchases or leases from
authorized GM dealers the requisite number of vehicles in a mix as detailed in
Attachment 2A, and is in compliance with all other provisions of this Agreement,
GM will pay the Risk Incentive(s) listed in Attachment 2A.  These Risk
Incentive(s) will be in addition to any other incentives under the 2015 MY
National Fleet VX7 Risk Purchase Program, but will be in lieu of all other
retail sales and fleet incentives.

 

(d)                                 Payment of 2015 MY National Fleet VX7 Risk
Purchase Program incentives will be made upon submission of vehicle information
required under Attachment 4.

 

(e)                                  Vehicles purchased or leased from
authorized GM dealers under the 2015 MY National Fleet VX7 Risk Purchase Program
must be ordered with the Hertz FAN and must have “VX7’ (Risk Identifier) and
“[*REDACTED*]” (Hertz Customer Code) on the order(s).

 

4.                                      The agreed upon production timing and
vehicle volumes and mix are set forth in Attachment 3A, such production and
vehicle volumes and mix being subject to reasonable and minor adjustments based
upon agreement of the Parties.  However, with GM’s consent, Hertz may make
product substitutions, provided that such substitutions

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

will not reduce the total volume of 2015 Model Year vehicles to be purchased or
leased from authorized GM dealers by Hertz.

 

5.                                      Hertz will deliver to GM a copy of all
executed participation forms of Participating Licensees and will notify GM of
any changes in the Participating Hertz Licensees, Participating Dollar Licensees
or Participating Thrifty Licensees participation form to purchase a specific mix
of Vehicles .

 

6.                                      2015 MY [*REDACTED*]

 

(a)                                 GM [*REDACTED*] on or before December 23,
2014 [*REDACTED*]. Further, GM [*REDACTED*] on or before May 29, 2015
[*REDACTED*].

 

7.                                      2015 MY Matrix Bonus

 

(a)                                 In consideration of Hertz’s purchase of at
least [*REDACTED*] Vehicles under this Agreement, GM will pay Hertz a
$[*REDACTED*] per unit matrix payment on a minimum of [*REDACTED*] VN9 or YT2
Vehicles.  The foregoing additional conditions apply:

 

(i)                                     As long as Hertz is compliant with its
obligations under this Agreement to purchase, promote and service the number of
2015 models and in a vehicle mix satisfactory to GM, as described in Attachment
3, GM will provide Hertz with a Matrix Bonus, which will be in addition to any
other Incentive due under the terms and conditions of GM’s 2015 Model Year Daily
Rental Purchase Program (Attachment 1).

 

(ii)                                  Payment of these incentives will be made
upon submission of such vehicles in accordance to Attachment 4.

 

(iii)                               All vehicle minimum equipment requirements
must be met on a monthly basis by carline per the terms of the Minimum Equipment
Guidelines (Attachment 1A and Attachment 2A).  If the minimum equipment
requirements are not met for the carline, the entire matrix bonus may be
forfeited for all volume purchased under that program.  As an example, If
minimum equipment requirements are not met for Impala models, then the bonus for
all Impala models sold under the VN9 program will be forfeited.

 

(iv)                              If there is a de minimus level of
non-compliance by Hertz, GM and Hertz will discuss the situation based on the
exact circumstances that lead to the non-compliance and will endeavor to resolve
the matter.  Non-compliance Issues found during the semi-annual evaluations can
be remedied at a later

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

time during the Model Year by adjusting content on those models not in
compliance or by adjusting content on other models.

 

(v)                                 Minimum equipment exceptions from Attachment
1A and Attachment 2A will be mutually agreed upon on a case by case basis.

 

8.                                      Hertz will deliver to GM a copy of all
executed participation forms of Participating Licensees and will notify GM of
any changes in the Participating Hertz Licensees, Participating Dollar Licensees
or Participating Thrifty Licensees participation form to purchase a specific mix
of vehicles.

 

9.                                      If either Party cannot fulfill any terms
of this Agreement due to events beyond its control, such as acts of God, labor
disputes, and severe economic downturns, the Party affected by the event shall
promptly notify the other Party and the Parties will enter negotiations with the
intent of minimizing the Impact of the event on the business contemplated under
this Agreement.

 

10.                               Should Hertz elect to cancel any vehicle
orders placed with authorized GM dealers that are at Event Code 3000 or later,
Hertz will be assessed a fee of $[*REDACTED*] per vehicle, payable to GM upon
demand.  However, the fee will not be assessed if the current production has
been delayed more than 3 weeks from the originally scheduled production week. 
Further, this fee will not apply if Hertz chooses to redirect the shipment of
any vehicles that are at Event Code 3000 or later.

 

11.                               Hertz acknowledges that certain Hertz
Licensees, Dollar Licensees or Thrifty Licensees may choose not to purchase
vehicles through Hertz under this Agreement, despite efforts by Hertz to
consolidate such purchases.  Hertz agrees that GM may Initiate separate sales
agreements with those individual licensees who choose to purchase vehicles
directly from GM.  Provided, however, that volume obtained by GM from such sales
agreements will not be counted or credited toward the volume commitment of Hertz
under this Agreement.

 

12.                               Hertz will provide to GM, at the beginning of
each month, a four month schedule of anticipated VN9 or YT2 vehicle returns for
the Hertz Corporate vehicles.  The schedule will breakout the vehicle returns by
site for the current month, as well as for the subsequent three months.  All
Participating Hertz Licensees will provide a weekly return forecast to the local
inspection sites that they are utilizing.  Submission of the Information
described in this section is a condition to receiving incentives under this
Agreement.

 

13.                               Hertz agrees to retain any documents or
records relevant to vehicles purchased or leased from authorized GM dealers
under this Agreement or any other GM program, and/or claims submitted for
payment under this Agreement or any other GM program, for two

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

years after the close of the program.  Hertz will permit any designated
representative of GM to examine, audit and take copies of any accounts and
records Hertz is required to maintain under this Agreement.  Hertz will make
such accounts and records readily available at its facilities during regular
business hours upon reasonable advance notice.  GM will furnish Hertz with a
list of any reproduced records.  Hertz shall include similar record retention
requirements in the Participating Hertz Licensee’s Agreements .

 

14.                               SiriusXM Satellite Radio Service is not
included with the vehicles covered by this Agreement.  To determine the
availability of SiriusXM Satellite Radio Service, please contact SiriusXM
directly.

 

15.                               Hertz agrees that it will obtain approval from
GM prior to using the GM vehicles and/or products in advertising and promotional
materials or activities.

 

16.                               This Agreement and its terms are confidential
and are intended for the sole use of Hertz and GM.  Neither this Agreement nor
its terms may be disclosed to any third party, except as may be required by
legal processes or applicable securities laws.  In the event of any intended
disclosure, the Party intending to disclose will notify the other Party
sufficiently in advance so that the Parties may consult with each other and/or
interpose legal objections to the disclosure.

 

17.                               This Agreement and its attachments represent
the entire agreement regarding the subjects herein between Hertz and GM and may
be modified only in a writing executed by an authorized representative of each
of the Parties.

 

18.                               This Agreement will in all respects be
interpreted, enforced and governed under the laws of the State of Michigan,
without regard to the conflicts of law principles thereof.

 

On behalf of GM, I would like to express my appreciation for your business and
hope this Agreement will continue to strengthen our business relationship.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Please return an executed copy of this Agreement acknowledging your agreement to
its terms and conditions.

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Edward J. Peper

 

Date:

12/8/14

Edward J. Peper

 

 

General Motors LLC

 

 

U.S. Vice President, Fleet and Commercial Sales

 

 

 

 

 

 

 

 

/s/ Darren Arrington

 

Date:

12/15/14

Darren Arrington

 

 

The Hertz Corporation

 

 

Senior Vice President, NA Fleet Management

 

 

 

 

 

 

 

 

Approvals:

 

 

 

 

 

 

 

 

/s/ Stephen J. Hill

 

Date:

12/8/14

Stephen J. Hill

 

 

General Motors LLC

 

 

North America Vice President, U.S. Sales and Service

 

 

 

 

 

 

 

 

/s/ Edward J. Toporzycki

 

Date:

12/8/14

Edward J. Toporzycki

 

 

General Motors LLC

 

 

CFO & Executive Director, U.S. Sales Operations

 

 

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Attachments Key

 

Attachment 1

2015 MY Daily Rental VN9 Purchase Program Guidelines

Attachment 1A

2015 MY Daily Rental VN9 Minimum Equipment Guidelines

Attachment 1B

2014 CY Turn-In Standards and Procedures

Attachment 1C

2015 MY VN9 Tier Program Guidelines

Attachment 1D

2015 MY YT2 Flat Rate Program Guidelines

Attachment 2

2015 MY National Fleet VX7 Risk Purchase Program Guidelines

Attachment 2A

2015 MY National Fleet VX7 Risk Purchase Program Volume and Incentives by Trim

Attachment 3

2015 MY Daily Rental VN9 Purchase Program and 2015 MY National Fleet VX7 Risk
Purchase Program Volume and Incentives

Attachment 3A

2015 MY Production Schedule

Attachment 4

Rental Incentives Payment Terms and Calendar

Attachment 5

Intentionally Omitted

Attachment 6

IntentionallyOmitted

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk01i002.gif]

 

Attachment 1 (AP)

 

GM

2015MY DAILY RENTAL VN9 PURCHASE PROGRAM GUIDELINES

 

1.                                      PROGRAM NAME AND NUMBER:

 

2015 Model Year Daily Rental VN9 Purchase Program Guidelines for Daily Rental
Fleet Customers (AP) Program Code:  VN9

 

2.                                      PROGRAM DESCRIPTION:

 

This program makes available to GM dealers and qualified Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”) purchase information on selected 2015
Model Year passenger cars and light duty trucks that are sold and delivered by
GM dealers to qualified DRFCs and are eligible for purchase by GM in accordance
with these guidelines.

 

The following are not eligible for this program:

 

·                  Preferred Equipment Group (P.E.G.)/Option package discounts

·                  Van Conversions (including Hi-Cube and Step-Van) & Full Size
Cargo Vans

·                  Vehicles delivered from dealer inventory

 

A qualified DRFC must have a GM Fleet Account Number (GM FAN) to be eligible for
any GM fleet incentive.

 

3.                                      PROGRAM START DATE/PROGRAM END DATE/IN
SERVICE PERIOD:

 

Program Start Date:                                    Opening of 2015 Model
Year ordering system

Program End Date:                                        When dealers are
notified that 2015 Model Year fleet orders are no longer being accepted by GM

 

In-Service Period:

 

The In-Service Date is the Expiration in Transit date on the invoice plus five
(5) days.  Refer to the Tier Program Parameters (Attachment 1C) and to the 2015
MY Flat Rate Program Guidelines (Attachment 1D) for minimum and maximum
In-Service periods applicable to individual programs.   All vehicles to be
purchased by GM under this program must be returned and accepted by July 31,
2017.  Non-returned vehicles must remain in service a minimum of six (6) months
(180 days) from In-Service Date.  GM reserves the right to audit the DRFC to
ensure compliance with the minimum six (6) month In-Service requirement.  Frame,
fire, stolen, embezzled and/or water damaged vehicles which are ineligible for
purchase do not have a minimum In-Service period.  Documentation on these
vehicles must be retained on file for audit purposes.

 

IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.

 

All vehicles, including non-returned vehicles, supplied by GM are subject to the
export control laws and regulations of the United States and the DRFC and
dealers will comply with such laws and regulations.

 

4.                                      ELIGIBLE MODELS/REQUIRED OPTIONS FOR
ORDER AND DELIVERY:

 

Eligible Models:

 

All new and unused 2015 Model Year GM vehicles with the required minimum factory
installed equipment levels specified in Attachment 1A — 2015 MY Daily Rental VN9
Minimum Equipment Guidelines and the processing options ordered for qualified
DRFCs for use as daily rental vehicles which are sold and delivered by GM
dealers are eligible for this program.

 

Required Options for Order and Delivery:

 

All orders must contain the fleet processing option VN9 and the DRFC code to be
enrolled in the Tier Program.  Flat Rate programs will require an additional
processing option.  Refer to Attachment 1D — 2015 MY Flat Rate Program
Guidelines for additional processing options.  Vehicles must be ordered with
minimum option requirements specified in Attachment 1A. Processing Option VN9
will provide a net invoice less holdback.  Vehicles ordered with option VN9
receive order date price protection (PRP).

 

Dealers are responsible for including the proper processing option on all
orders.  Should errors occur in the ordering of vehicles, resulting in
diversions or re-invoicing, the ordering GM dealer may be charged an
administrative fee by GM.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

All orders must include the following:

 

a.              Valid GM FAN (Fleet Account Number)

b.              Option Codes: VN9 and DRFC code

c.               Order Type:  FDR

d.              Delivery Type: 020 — Daily Rental

 

Dealer orders currently on hand or in the system that qualify for this program,
and that have the appropriate processing options, can be amended only if they
have not been released to production.   This is the ordering dealer’s
responsibility.

 

Vehicles delivered to the DRFC’s drop ship sites must have the assigned DRFC
code on the window label and the delivery receipt(s) must be checked to verify
proper ownership of the vehicle.  GM Customer Support should be contacted
immediately regarding vehicles delivered to the wrong drop ship site to
determine the appropriate course of action.  Vehicles that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on vehicles in rental service that have been incorrectly delivered
and accepted or titled.

 

5.                                      COMPATIBLE INCENTIVES AND ALLOWANCE
PROGRAMS:

 

Vehicles enrolled in the 2015 MY Daily Rental VN9 Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ) and any GM Dealer Rent A Car
program(s).

 

FLEET CUSTOMERS (GM FAN HOLDERS)

 

YES/NO

 

 

 

 

 

GENERAL

 

 

 

 

GM MOBILITY

 

(MOB/MOC/R8L)

 

N

SALESPERSON / SALES MGR. INCENTIVES

 

 

 

N

CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL

 

 

 

N

COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS

 

 

 

N

GM BUSINESS CARD

 

(UDB)

 

N

CONSUMER CASH

 

 

 

N

DEALER CASH

 

 

 

N

BONUS CASH

 

 

 

N

OPTION PACKAGE DISCOUNTS

 

 

 

N

 

 

 

 

 

PRICING

 

 

 

 

PRICE PROTECTION/BONA FIDE SOLD ORDER

 

(PPT W/VX7)

 

N

PRICE PROTECTION/ORDER DATE

 

(PRP)

 

Y

 

 

 

 

 

ORDER/DELIVERY

 

 

 

 

FLEET ORDERING & ASSISTANCE

 

(VQ1/VQ2/VQ3)

 

N

INTRANSIT INTEREST CREDIT

 

(C4C)

 

Y

 

 

 

 

 

RENTAL

 

 

 

 

REPURCHASE

 

(VN9)

 

Y

FLAT-RATE REPURCHASE

 

(YT1 THROUGH YT9)

 

Y

RISK

 

(VX7)

 

N

GM DEALER RENT-A-CAR

 

(FKR/FKL)

 

N

 

 

 

 

 

GOVERNMENT

 

 

 

 

PSA/PURA/BID ASSISTANCE/CE

 

(R6D/PBP/PBS)

 

N

 

 

 

 

 

FLEET/COMMERCIAL

 

 

 

 

NATIONAL FLEET PURCHASE PROGRAM

 

(FVX/FPP)

 

N

RETAIL ALTERNATIVE

 

(CNC/CNE/CSE/CSR/CWE)

 

N

SMALL FLEET APR ALTERNATIVE

 

(XMC)

 

N

GM’S BUSINESS CUSTOMERS CHOICE

 

 

 

N

TRUCK STOCKING

 

(TSI)

 

N

MOTOR HOME INCENTIVE

 

(R7Y)

 

N

SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE

 

(R6H)

 

N

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

RECREATIONAL VEHICLE INCENTIVE

 

(R6J)

 

N

DEMO - LIGHT DUTY DEALER

 

(DEM/DEE)

 

N

DEMO - LIGHT DUTY SVM

 

(DES)

 

N

SIERRA FLEET PEG

 

(R7F/FLS)

 

N

FLEET PREFERRED EQUIPMENT GROUPS

 

 

 

N

COMPETITIVE ASSISTANCE PROGRAMS

 

(CAP)

 

N

 

6.                                      METHOD OF PAYMENT:

 

Purchase payments will be issued within twenty-five (25) business days of GM
acceptance as indicated on the GM Vehicle Condition Report and Acceptance
Receipt Form AD006.  For payment purposes, Monday through Friday are considered
business days, except for GM recognized holidays and other days GM is closed. GM
does not staff or process payment during the Christmas holiday or any other
period of time GM is closed. Payment processing resumes when GM officially
returns to work.

 

The process for payment of vehicles will work as follows:

 

·                  Every Monday (excluding recognized GM holidays), GM’s system
will sweep for accepted vehicles since the prior sweep

·                  DRFC will receive payment for these vehicles by Friday of the
following week so long as GM and banking institutions are open for business
during that time period (i.e. 10 calendar days)

 

All payments will be in the form of a check, unless the EFT option is selected. 
To learn more about EFT, please contact your GM Sales or Remarketing
Representative.

 

DRFCs must select one of the following options should it desire to direct
payment to a third party:

 

a.              Assignment of Funds (GM Payment Modification System) — A method
to redirect purchase checks to lending institutions is through an Assignment of
Funds contract.  Lenders should contact Xerox Services, using the email
addresses provided below, to obtain a copy of the contract and receive further
information.

 

Name

 

Email

Marlon James

 

marlon.james@xerox.com

Luz Marquez

 

luz.marquez@xerox.com

Xerox Mailbox

 

gmincentives@xerox.com

 

b.              RAVE Records — These electronic records are housed in the RIMS
system and identify by VIN the FAN, payee name and address.  DRFCs submit the
records via a secured FTP transmission, or they can submit the records manually
by contacting their GM Sales or Remarketing Representative.  To minimize the
possibility of payment delay(s), utilization of RAVE Records is strongly
encouraged for all vehicles purchased under this program.

 

c.               Disclosure Screen — The DRFC will be asked to confirm the payee
name and mailing address that is on record for the FAN used during the
disclosure process.  If the information is incorrect, please contact your GM
Sales or Remarketing Representative to revise the information.

 

7.                                      POLICY FOR CORRECTING VEHICLE IN-SERVICE
DATES AND PROGRAM STATUS:

 

It is the responsibility of the DRFC to identify the In-Service Date and program
status of all its vehicles and make any necessary corrections following the
process described below. GM will make every reasonable effort to accommodate
requests to rectify errors prior to the vehicle being grounded in RIMS. Changes
will not be considered after the vehicle has a valid grounding record.

 

In-Service Date Corrections:

 

The GM In-Service Date is always the Expiration in Transit as shown on the
invoice plus five (5) days.  If vehicles are delivered more than 10 days past
the GM In-Service Date, they qualify for an In-Service Date adjustment. Submit
the VIN(s) in question with a copy of the signed delivery receipt to GM Rental
Sales.  The GM systems will be changed to show the delivery date as the new
In-Service Date.  All requests must be completed at least 15 days prior to
submitting a grounding record to RIMS.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Changes in Program Status:

 

Vehicles can be moved from the tiered depreciation program to a flat rate
program, or vice versa, if a request is submitted to GM Rental Sales at least 15
days prior to a valid grounding record being issued in RIMS for its affected
vehicle(s) or by December 31, 2015, whichever is earlier.  Vehicles may be moved
upon verification and approval by GM.  Vehicles will be invoice adjusted in BARS
to reflect a change in program enrollment.  BARS will electronically transmit an
updated Enrollment Record to RIMS within three (3) business days acknowledging
the change throughout all GM systems.

 

No changes will be considered on In-Service Vehicles outside of these
guidelines.

 

8.                                      GENERAL PROGRAM GUIDELINES:

 

A.            GM defines a rental vehicle as:

 

a.              “The bona fide rental of a vehicle involving use and payment by
a customer on an hourly, daily, weekly, or monthly basis.  Usage of any such
vehicle(s) by a customer for a period of four (4) consecutive months or longer
shall be deemed to constitute leasing, and not rental, and will make the vehicle
ineligible for incentives.”

 

b.              If a Vehicle enrolled in the Daily Rental VN9 Purchase Program
is found to be on rent (lease) to a customer in excess of the above guideline,
or if the customer consecutively rents multiple enrolled vehicles for an
aggregate term of four (4) or more months, all vehicles involved in such
transactions will not be considered rental vehicles and will be ineligible for
incentives.  GM may audit the DRFC to ensure compliance with this guideline.

 

B.            All eligible vehicles must be delivered to the DRFC through a GM
dealership or a qualified drop-ship location.  Purchases or deliveries made
through any other entity or at any other location(s) are ineligible for
incentive payment(s).

 

C.            GM reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program requirements. 
All monies improperly paid will be charged back.  Failure to comply with the
program requirements may result in the dealer being disqualified for future
participation in fleet programs and termination(s) of dealer sales and service
agreement(s).

 

D.            Optional equipment and, in special circumstances, certain standard
equipment can be added to or deleted from GM vehicles during the ordering and
manufacturing process by DRFCs.  It is the DRFC’s responsibility to ensure that
actual vehicle content is properly disclosed to a buyer or transferee when
disposing of a vehicle.  DRFCs that use third party build specifications to
promote the sale of their vehicles should be especially careful to ensure the
accuracy of that data.

 

E.             GM reserves the right to cancel, amend, revise, or revoke any
program, at any time, based on its sole business judgment(s).  Final decisions
in all matters relative to the interpretation of any rule or phase of this
activity rest solely with GM.

 

ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

General Motors Fleet and Commercial Remarketing

 

GENERAL MOTORS CORPORATION

 

Design, Build, and Sell the World’s Best Vehicles!

 

[g262002kk03i001.jpg]

 

Kyle Shires

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Attachment 1B

 

GENERAL MOTORS 2014 CALENDAR YEAR

DAILY RENTAL ACQUISITION PROGRAM

TURN-IN STANDARDS and PROCEDURES

Effective for all vehicles inspected and accepted on or after January 1, 2014

 

Table of Contents

 

REMARKETING CONTACT INFORMATION

3

 

 

 

SECTION 1 — GENERAL CONDITION STANDARDS

4

 

 

 

 

1.

Vehicle Return Requirements

4

 

 

 

 

 

2.

Title, Registration, Tax and VIN Plate

6

 

 

 

 

 

3.

Vehicle Damage and Disclosure Requirements

8

 

 

 

 

 

4.

Damage Allowance, Existing Damage and Previous Repairs

10

 

 

 

SECTION 2 — NORMAL WEAR AND TEAR AND CHARGEABLE DAMAGE

12

 

 

 

 

1.

Glossary of Terms

12

 

 

 

 

 

2.

Sheet Metal and Paint

13

 

 

 

 

 

3.

Convertible Tops

17

 

 

 

 

 

4.

Front and Rear Bumpers

18

 

 

 

 

 

5.

Tires

21

 

 

 

 

 

6.

Wheels

22

 

 

 

 

 

7.

Interior Soft Trim and Carpets

26

 

 

 

 

 

8.

Vehicle Glass

27

 

 

 

SECTION 3 — ORIGINAL AND AFTERMARKET EQUIPMENT AND ACCESSORIES

29

 

 

 

SECTION 4 — MISSING EQUIPMENT PROGRAM (MET)

30

 

GM Remarketing

2014 Daily Rental Return Guidelines

Effective: January 1, 2014

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 5 — VEHICLE INTEGRITY

30

 

 

 

SECTION 6 — LITIGATION LIABILITY

32

 

 

 

SECTION 7 — GENERAL TURN-IN PROCEDURES

33

 

 

 

 

1.

Forecast

33

 

 

 

 

 

2.

Delivery

34

 

 

 

 

 

3.

Inspection at Turn-in

35

 

 

 

 

 

4.

Vehicle Reports and Reviews

36

 

 

 

 

 

5.

Acceptance / Stop Depreciation

37

 

 

 

 

 

6.

Rejects

38

 

 

 

 

 

7.

Miscellaneous

39

 

 

 

EXHIBIT A — VEHICLE CATEGORIES / PRIOR REPAIR LIMITS

41

 

 

 

EXHIBIT B — APPROVED TURN-BACK LOCATIONS

42

 

 

 

EXHIBIT C — MET TABLE

47

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

General Motors Corporation

Fleet and Commercial Operations

 

Remarketing Contact Information

 

Contact

 

Office
Number

 

Cell Number

 

e-Mail Address

John A. Pruse



Manager, GM Remarketing

 

313 665-1438

 

313 378-5335

 

john.pruse@gm.com

 

 

 

 

 

 

 

Sandy Grinsell,



Remarketing Account Mgr.,



All Rental Accounts

 

313 667-6437

 

313-348-1973

 

sandy.grinsell@gm.com

 

 

 

 

 

 

 

Thomas Martin



Remarketing Account Mgr.,



Smart Auction, Remarketing System Tables and Rental Return Guidelines

 

313 667-6434

 

313 378-1230

 

thomas.martin@gm.com

 

 

 

 

 

 

 

Audre’ Walls



Remarketing Account Mgr.,



Turn-back Locations & Inspections

 

313 667-6444

 

313 378-4366

 

audre.walls@gm.com

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 1 - GENERAL CONDITION STANDARDS

 

1)             Vehicle Return Requirements

 

a)             Vehicles must be maintained as described in the Vehicle Owner’s
Manual.  Failure to comply will result in permanent rejection of the vehicle.

 

i)                 The repair/replacement of an engine or transmission that is
due to non-compliance of vehicle maintenance will render the vehicle
“Permanently Ineligible”.

 

b)             Each vehicle shall be in sound mechanical and electrical
operating condition.  All lights and lamps must be operational.  Any visible
warning lights, i.e., check engine, change oil, SIR, TPS, etc., on the
instrument panel must be corrected prior to turn-in or the vehicle will be
“Currently Ineligible”.

 

c)              A vehicle must comply with all aspects of the applicable program
parameters or it is not eligible for return.

 

d)             Vehicle(s) must be returned washed and vacuumed.  General Motors’
expectation of a vehicle’s condition, when returned by the rental company, is
that it will be in the same condition as it is when provided to a rental
customer.

 

i)                 A dirty interior MET charge of $35 will be assessed when the
interior of the vehicle is littered with trash.  Excessive or offensive trash in
the vehicle, such as cups, bottles, newspapers, food, bags, roadmaps, etc., that
would hinder interior inspection would generate the dirty interior MET charge.

 

ii)              Vehicles with an exterior that is too dirty to inspect will be
gate released to the rental account for washing.  When the vehicle is returned
and inspected, a $75 re-inspection fee will be charged unless special
arrangements have been made.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

e)              Vehicles must have a minimum of ¼ tank of fuel with the
exception of Hawaii vehicles, which cannot exceed ¼ tank of fuel.  Vehicles with
less than ¼ tank of fuel but more than 1/8 will be assessed a MET charge of
$15.  Vehicles below 1/8 tank of fuel will be deemed “Currently Ineligible” and
released to the rental account for low fuel.  When the vehicle is returned, a
$75 re-inspection fee will be charged.

 

f)               Emissions labels must be in place and legible on all vehicles
returned to General Motors.  Vehicles without an emission label are considered
“Currently Ineligible” and will be gate released to the rental account.  A $75
re-inspection fee will be charged when the vehicle is corrected and returned.

 

g)              Vehicles must have two (2) sets of keys, programmed keyless
remotes, owner manuals, floor mats, and all other remotes and headphones,
included as original equipment.

 

h)             Vehicles must display actual mileage.  General Motors approved
procedures must be followed when repairing or replacing instrument
clusters/odometers.  Consult a General Motors dealer for proper replacement.

 

i)                 All warranty and campaign claims should be completed prior to
returning the vehicle to General Motors.  Failure to complete warranty and/or
campaign claims may render the vehicle “Currently Ineligible”.  A $75
re-inspection fee will be charged when the vehicle is returned.  Repair of
existing body damage is not required for vehicles released for warranty,
mechanical or campaign repairs.

 

j)                Any vehicle equipped with supplemental inflatable restraints
(S.I.R.) including driver, passenger or side airbags that have been deployed,
missing or otherwise disconnected, must be replaced with an approved OEM
replacement and must meet General

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Motors standards prior to turn-in.

 

2)             Title, Registration, Tax, and VIN Plate

 

a)             A vehicle submitted with a Certificate of Origin (C.O.V.) or a
branded title is not eligible for return.

 

b)             All vehicles must have a valid and current registration, at the
time of acceptance.  State and local taxes must be paid prior to turn-back.  The
Daily Rental Company must comply with state regulations pertaining to proof of
payment for state and local taxes.

 

c)              Titles for all turn-in vehicles must be received by a General
Motors approved Title Center within three (3) business days of vehicle turn-in. 
The vehicle turn-in date is considered the first day.  Currently, the only
General Motors approved title center is the SGS Title Center.

 

SGS Title Center

9805-L Northcross Center Court

Huntersville, NC 28078

Phone:  704 997-1082

 

d)             All title shipments to the title center must contain a packing
list and include the following information:

 

Company Name and Address

Contact Name and Phone Number

E-mail Address and Fax Number

Full VIN for each title in the package

 

When sending more than ten titles, e-mail an Excel spreadsheet listing the VIN
number of each title enclosed to: Christina.Campbell@SGS.com.  From that list,
the title center will “pre-receive” the titles electronically, verify the titles
upon actual receipt, provide documented confirmation, and advise of any

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

discrepancies.

 

e)              The Daily Rental Company must remove each vehicle at an auction
or turn-in site, if the title for such vehicle is not received within 30 days of
the turn-in date.  The vehicle will be “Currently Ineligible” and will be
assessed a re-inspection fee, if it is returned.

 

f)               The plate containing the Vehicle Identification Number (VIN):

 

i)                 Must be completely readable and properly attached to the dash
panel.  Any obstruction causing a portion of the plate to be covered is not
acceptable.

 

ii)              Cannot be damaged in any manner and must be flush and secure
with rivets intact.

 

iii)           Must meet these criteria otherwise the vehicle will be
“Permanently Ineligible” and returned to the rental account.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

3)             Vehicle Damage and Disclosure Requirements

 

a)             The General Motors Disclosure Policy mandates that all prior
damage and repairs are electronically disclosed prior to turn back, excluding
warranty repairs performed by the Daily Rental Company or a General Motors
dealer.

 

i)                 Completion of the electronic disclosure requires a User ID
and password to access the Remarketing Inventory Management System (RIMS). 
Contact the Remarketing Account Manager assigned to your account shown on
page three.  The User ID, password, web address and instructions will be sent
via e-mail within 24 hours of request.

 

ii)              The electronic disclosure box must be checked (Yes or No)
confirming or denying previous damage.  Failure to disclose previous damage at
turn-in will be grounds for rejecting the vehicle.

 

iii)           Collision damage must be disclosed and supported by repair
orders.  Repair orders must accurately reflect all work performed and include
all associated repair costs.  The inspection provider, on General Motors behalf,
will request a repair order when:

 

(1)               Previous repaired damage noted during the inspection does not
agree with the disclosure

 

(2)               The dollar amount disclosed appears too high or low based on
the visual inspection.  There is no arbitrary rule or guideline, such as any
damage over $XXX amount or damage to X number of body panels, used as a basis
for requesting a repair order.

 

(3)               The disclosed damage areas and the disclosed repair amount
appear significantly out of line.

 

(4)               Upon request, repair orders must be received by the inspection
provider within two business days of the request

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

to maintain the original turn-in date.  Repair orders that are not received by
the inspection provider within seven business days will cause the vehicle to be
“Currently Ineligible” and gate released from the yard until the repair order is
available.  A $75 re-inspection fee will be charged, if the vehicle is returned
and the repair order provided.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

4)             Damage Allowance, Existing Damage and Previous Repairs

 

a)             General Motors will absorb the cost of repairs on vehicles
returned with $450 or less existing damage.

 

i)      General Motors will charge the Daily Rental Company for current damage
in excess of the $450 damage allowance plus a service fee.

 

ii)     Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (refer to
Section 4 for MET).

 

iii)    The service fee will be applied as follows:

 

Amount in Excess of $450

 

Service Fee

$0 to $99.99

 

Equal to amount over $450

$100 to $1,099.99

 

$100

$1,100 to $1,549.99

 

$200

 

b)             Vehicles with existing damage exceeding $2,000 are “Currently
Ineligible” for return.

 

c)              Prior repairs cannot exceed $2,500 for Category 1 vehicles,
$3,000 for Category 2 vehicles, $3,500 for Category 3 vehicles, and $4,500 for
Category 4 vehicles.  These amounts exclude costs related to vehicle glass,
tires, wheels, wheel covers, SIR system components, “Loss of Use”, sales tax and
towing charges.  Vehicles exceeding these maximums are not eligible for
turn-in.  See Exhibit A — Vehicle Categories/Prior Repair Limits.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

d)             Vehicles with “Poor Prior Repairs” of $700 or less will be
accepted.  The estimated poor prior repair cost will be charged to the Daily
Rental Company under the MET program.  Vehicles with poor prior repairs
exceeding $700 will be considered “Currently Ineligible” and released to the
Daily Rental Company.

 

e)              Vehicles identified as “Currently Ineligible” due to mechanical,
warranty/campaign, unacceptable glass, or un-matched tires, etc., will be gate
released for repairs to these conditions only, and can be returned for
acceptance consideration.

 

f)               When returned, if the vehicle has had partial repairs on any
chargeable damage identified when it was originally inspected, including poor
prior repairs, the entire vehicle must be repaired to no more than $100 in
chargeable damage.  A $75 re-inspection fee will apply.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 2 - NORMAL WEAR AND TEAR AND CHARGEABLE DAMAGE

 

Listed below is the nomenclature commonly used to describe types of damage on
inspection reports.

 

1)             Glossary of Terms “General Description”

 

a)             Abrasion — A lightly scratched or worn area of the finish either
paint, clear coat, or chrome that does not penetrate to the base material of the
part or panel.

 

b)             Chip — Confined area where paint has been removed from the
surface usually not larger than 1/4 inch for purposes of these return
guidelines.

 

c)              Dent — a depression of any size in the panel material whether
metal, composite, or other, with or without paint damage.

 

d)             Ding — A small dent, an inch or less in diameter, with or without
paint damage.

 

e)              Gouge — An area where the damage has penetrated the finish and
removed a portion of the base material of the part or panel.

 

f)               Scratch — A cut in the surface of any material that may or may
not penetrate the finish.

 

g)              Scuff — A worn or rough spot that is deep enough to disturb the
base material of the part or panel but does not remove any base material.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2)             Sheet Metal and Paint

 

The following are acceptable return conditions and applicable charges.

 

a)             Maximum of two dents per panel that are individually no larger
than one inch in diameter, does not break the paint, and qualifies for Paintless
Dent Removal (PDR) are non-chargeable.

 

b)             Scratches in the clear coat that do not penetrate the color coat
and do not catch a finger nail are non-chargeable.

 

c)              Chips to door, hood or deck lid edges that do not reach flat
panel surfaces are non-chargeable.

 

d)             An appearance fee and PDR may be used on the same panel.

 

e)              One dent that qualifies for PDR that contains one chip inside
the dent would be charged $50 for the PDR and a $20 appearance fee for the chip,
totaling $70.  The chip must be no larger than one-quarter (1/4) inch in
diameter and cannot exhibit any spider cracks around the chip.

 

f)               Chipped and scratched panels:

 

i)                 All panels except hoods:

 

(1)               One to three chips individually no larger than one-quarter
(1/4) inch in diameter are non-chargeable.

 

(2)               Four to six chips per panel will be charged a $20 appearance
fee.

 

(3)               Over six chips per panel will require a minimum of a panel
refinish.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

ii)              Hood panels:

 

(1)               The chart below shows acceptable return conditions and
applicable charges for painted and textured bumpers.  Scratches that
individually do not exceed ¼ inch in length may be used in any combination with
chips but not to exceed the quantities shown in the chart.

 

HOOD – LEADING EDGE, FIRST 5”

 

HOOD – ALL BUT LEADING EDGE

 

CHARGES

Maximum of 6 chips / scratches

 

Maximum of 3 chips / scratches

 

Non-chargeable

Maximum of 10 chips / scratches

 

Maximum of 6 chips / scratches

 

$40 Appearance fee

Greater than 10 chips / scratches

 

Greater than 6 chips / scratches

 

Hood panel refinish

 

g)              Vehicles with damage confined to either the upper or lower half
of a panel may qualify for a partial panel repair.

 

i)                           A partial panel repair can only be considered when
there is a clean break between the upper and lower portion of the panel.

 

ii)                        A clean break is defined as a body side molding,
cladding, etc., that runs from one end of the panel to the other with no gaps at
either end.

 

iii)                     Body lines are not a clean break and partial panel
repair does not apply.

 

h)             The floor of a pick-up truck box is considered one panel.  Two
dents in the truck box no larger than one inch that do not break the paint are
non-chargeable.  One dent to the wheelhouse no larger than one inch that does
not break the paint is non-chargeable.  PDR cannot be used on the floor or
wheelhouse of a pick-up truck.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

i)                 Paintless Dent Repair - General Motors’ inspection providers
will utilize the Dent Wizard Paintless Dent Removal Guide to determine panel
accessibility by vehicle.  Below are PDR conditions, limitations, and applicable
charges:

 

i)                           Conditions

 

(1)                            Rounded dents up to four inches in diameter

 

(2)                            Minor creases, shallow palm prints and
protrusions are allowed

 

(3)                            Dents across body feature lines are allowed

 

(4)                            PDR may be used to repair existing qualifying
damage to a previously repaired panel that meets GM and industry repair
standards

 

ii)                        Limitations

 

(1)                            No PDR on poor previous repairs.

 

(2)                            No PDR utilizing hole drilling.

 

(3)                            No PDR where the paint is broken unless chip/PDR
applies.

 

(4)                            No PDR to sharp creases or creases over six
inches.

 

iii)                     Applicable Charges

 

(1)                            Up to seven dings per panel will be charged $50
per panel.

 

(2)                            Eight to 12 dings per panel will be charged $75
per panel.

 

(3)                            Thirteen to 15 dings per panel will be charged
$100 per panel.

 

(4)                            One single dent up to six inches in diameter or
one large shallow dent up to 18 inches in the hood, roof or deck lid will be
charged $100.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Hail Damage Guideline

 

Acceptable Units:

 

1)                       Vehicles with less than $2,000 in repaired or
unrepaired hail damage *.

 

2)                       Hail damage must be repaired using PDR as defined by
the Dent Wizard PDR Guide.

 

Ineligible Vehicles:

 

3)                       Vehicles with over $2,000 in repaired or unrepaired
hail damage

 

4)                       Vehicles showing evidence of Paintless Dent Repair that
used hole-drilling techniques

 

--------------------------------------------------------------------------------

* Vehicles with repaired or unrepaired hail damage of less than $2,000 must
provide a repair order or estimate detailing the damage and repair cost.  The
only approved PDR providers for these repair orders / estimates are either Dent
Wizard or Dent Demon.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

3)             Convertible Tops

 

The following are acceptable return conditions with regard to convertible tops:

 

a)             Stains that can be removed by normal reconditioning

 

b)             Abrasions that are not visually offensive

 

c)              Top structure must be operational and not damaged

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

4)             Front and Rear Bumpers

 

a)             Bumpers will be inspected from a standing position.  The chart
below shows acceptable return conditions and applicable charges for painted and
textured bumpers.  Scratches that individually do not exceed ¼ inch in length
may be used in any combination with chips but not to exceed the quantities shown
in the chart.

 

FRONT OR REAR BUMPER FASCIA

 

CHARGES

 

 

 

 

 

Maximum of two dents, no larger than one inch that do not break the paint

 

Non-chargeable

 

 

 

 

 

Maximum of two scratches per bumper no longer than 2” and no wider than ¼” or
one scratch no longer than 4” and no wider than ¼”

 

Non-chargeable

 

 

 

 

 

Minor indentations in the rear bumper cover directly below the trunk opening,
with minimal paint damage

 

Non-chargeable

 

 

BUMPER COVERS WITH NO OTHER DAMAGE

 

 

 

Maximum of 6 chips / scratches

 

Non-chargeable

 

 

 

7 – 15 chips / scratches

 

$20 Appearance fee

 

 

 

Greater than 15 chips / scratches

 

Minimum partial bumper repair

 

b)             Partial bumper repairs to painted or textured surfaces are
charged based upon the following criteria:

 

i)                 A partial bumper repair can be performed on a rolling third
or 33% of the bumper.  The damage can be anywhere on the bumper as long as it is
confined to an area equal to a continuous third of the bumper’s length.

 

ii)              Partial bumper repairs cannot be used for vehicles utilizing
paints commonly referred to as pearl or tri-color due to color matching
concerns.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

iii)           The $20 appearance fee may be used on bumpers in conjunction with
a partial bumper repair if the damage is located on different areas of the
bumper.  For example, when there is damage to the center of the bumper and a
minor chip on the left end of the bumper, the partial bumper repair charge and
appearance fee would apply eliminating the need for a full refinish.

 

iv)          A cracked or punctured bumper fascia will be charged a minimum
partial bumper repair fee of $125 for painted bumpers and $175 for textured
bumpers using the criteria below:

 

(1)                     Crack must be less than four inches in total.  Puncture
must not exceed the diameter of a U.S. quarter.

 

(2)                     A maximum of two dents, individually not exceeding two
inches in diameter and confined to 1/3 of the bumper area.

 

v)             Bumpers that are both painted and textured or two toned will be
treated as separate bumpers and charged for each panel using the guidelines
above.

 

c)              Mis-aligned front and/or rear bumper fascia from low impact
collision is acceptable for $50 per bumper re-attachment fee.  This charge
covers the cost of re-attaching fasteners, aligning the bumper, and applies when
no other damage is present.  This charge cannot be used for poor previous bumper
repair.

 

d)             Damage on the underside of the bumper observed during the
undercarriage inspection, other than breakage, will not be chargeable.  Cracked
or broken bumpers, regardless of location will remain a chargeable repair or
replacement.

 

e)              License plate screw holes in the front bumper cover used to
attach the license plate to the bumper, without the proper bracket, will be
charged a minimum $125 partial bumper repair.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

f)               Metal Bumpers - Painted or Chrome:

 

i)                 A maximum of two scratches or chips per bumper that are no
longer than two inches and no wider than ¼ inch or one scratch no longer than
four inches and no wider than ¼ inch that penetrates the color coat but would
not require filler, are acceptable at no charge.

 

ii)              A maximum of two dents that are individually no larger than one
inch in diameter and do not damage the paint or chrome will be charged $100.

 

iii)           Damage exceeding the above criteria or bumpers with chrome
plating missing will result in a bumper replacement charge.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

5)             Tires

 

The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:

 

a)             All tires must have 4/32 inch or better original tread across all
primary tread grooves without any exposed belts.  All tires must match by size,
brand, tire line and load and speed rating.

 

b)             Only GM approved replacement tires are acceptable.  GM Approved
2014 Replacement Tire Table is sent as a separate document.  If the replacement
tire cannot be located, a replacement from an approved manufacturer may be used,
however, all tires must match by size, brand, tire line and load and speed
rating.

 

c)              Tires with mushroom-type plugs, installed from the inside out,
in the tread only, are acceptable.  All other plugs and/or patches are
unacceptable.

 

d)             The space saver spare tire used on most General Motors’ vehicles
does not utilize the same criteria as the road tires.  The space saver spare
must be in the vehicle, inflated, and undamaged.  The minimum 4/32 inch tread
depth requirement does not apply.

 

e)              General Motors reserves the right to charge the Daily Rental
Company via the MET Tire Program for an unacceptable repaired tire, with no
right to review.  Any flat, un-matched or incorrect tires will not be considered
for the MET Tire Program.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

6)             Wheels

 

The following are acceptable conditions for aluminum/alloy wheels, stamped and
steel wheels with appropriate charges:

 

a)             Non-chargeable conditions

 

i)                 The face of the wheel may have light scratches or scuffs to
the surface not penetrating through to the base material.

 

ii)              Light scratches or scuffs within one inch of the outside edge
of the wheel are acceptable provided they do not, in total, exceed one-third of
the circumference of the wheel and can be removed with light sanding.

 

b)             Chargeable conditions

 

i)                 Scratches, scuffs or gouges that remove material or distort
the surface of the wheel may be repaired for $100.

 

c)              Wheel Replacement

 

i)                 Damage to the base material that exceeds conditions
identified above and are not repairable will be charged for a replacement using
the Mitchell Manual.

 

ii)              Bent, cracked, or dented wheels are not repairable and must be
charged for a replacement.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk07i001.gif]

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk07i002.gif]

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk07i003.jpg]

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

7)             Interior Soft Trim and Carpets

 

a)             All stains which can be removed by normal reconditioning are
non-chargeable.

 

b)             Maximum of one burn that is less than ¼ inch in diameter and does
not penetrate the backing material is non-chargeable.

 

c)              Interior Soft Trim:

 

i)                 Leather or vinyl - tears or cuts less than two inches $100;
two to four inches $125.

 

ii)              Plain cloth, no pattern — tears or cuts less than two inches
$70; two to four inches $90.

 

iii)           The above repairs cannot be utilized if the damage crosses a seam
in the material.

 

iv)          Damage exceeding the above criteria will require a trim part
replacement.

 

a)             Carpets:

 

i)                 Carpet stains that require bleaching and dying will be
charged $65 per section, i.e., right front, left front, etc.

 

ii)              Carpet tear or puncture less than ¾ inch in diameter $50.

 

iii)           Carpet tear or puncture ¾ inch to two inches in diameter $125.

 

iv)          Damage exceeding the above criteria will require carpet
replacement.

 

v)             Carpet retainers and sill plates must be in place.  Minor surface
scuffs and scratches are acceptable.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

8)             Vehicle Glass

 

a)             Side, Rear, and Stationary Glass

 

i)                 Minor pinpoint chips or vertical scratches in the side door
glass is acceptable and will be noted as non-chargeable.

 

ii)              Minor pinpoint chips to any stationary or rear glass is
acceptable and will be noted as non-chargeable.

 

iii)           Any damage in excess of the above will render the vehicle
“Currently Ineligible” and the vehicle will be gate-released to the rental
account for correction.

 

iv)          Side, rear, or stationery glass is not eligible for replacement
under the MET Program.

 

b)             Windshields

 

i)                 Pinpoint chips are non-chargeable providing the glass is not
sandblasted.  Sandblasted glass is defined as a series of pinpoint chips in a
concentrated area.

 

ii)              Four chips, without legs, from 1/8 inch to 3/16 inch are
non-chargeable providing no more than two chips reside in the driver’s side
wiper area.

 

iii)           Chips without legs 1/8 inch or less located within one inch
inbound from the frit band (windshield outer perimeter darkened area) are
non-chargeable.

 

iv)          General Motors will not accept glass that has been repaired.  Only
OEM glass is acceptable (See table below for GM Windshield Glass Manufacturers).

 

v)             Damaged windshields may be replaced under the MET program.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GM WINDSHIELD GLASS MANUFACTURERS

 

Manufacturers

 

Brand

 

Brand

 

Brand

 

Brand

 

Brand

AGC

 

AP Tech

 

AP Technoglass

 

Asahi of America

 

Asahi

 

AP

Carlex

 

 

 

 

 

 

 

 

 

 

Pilkington

 

LOF

 

United LN

 

 

 

 

 

 

PPG

 

PGW

 

 

 

 

 

 

 

 

Guardian

 

 

 

 

 

 

 

 

 

 

Fuyao

 

 

 

 

 

 

 

 

 

 

Vitro

 

Crinamex

 

Autotemplex

 

Vitroflex

 

 

 

 

Saint Gobian Sekurit

 

Sekurit

 

 

 

 

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 3 - ORIGINAL EQUIPMENT, AFTERMARKET EQUIPMENT AND ACCESSORIES

 

1)             All original equipment and accessories noted on the factory
invoice must be on the vehicle.  All missing parts (such as body side moldings,
wheel covers, trunk mat, spare tire, rear van seats, jack and wheel wrench) are
to be replaced prior to return with original GM equipment.  All OEM options and
accessories must be installed on the vehicle prior to being placed in daily
rental service.

 

2)             Any after-market parts or accessories such as navigational
systems, pick-up truck bed liners, running boards, etc., installed by the rental
account or their agent must have GM Remarketing approval prior to installation. 
Drilling, electrical modifications, etc., without prior approval will render the
vehicle “Permanently Ineligible”.  Pick-up truck bed liners, running
boards, etc., must be left on the vehicle at turn back.

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 4 - MISSING EQUIPMENT PROGRAM (MET)

 

1)             The Missing Equipment Program (MET) is designed to expedite
turn-in by allowing the Daily Rental Company to pay for select missing parts or
accessories as determined by GM Remarketing (refer to Exhibit C), as opposed to
replacing the parts or accessories.  Missing MET items will be deducted from the
repurchase payment to the Daily Rental Company.  Missing MET items will not be
included as part of the $450 chargeable damage allowance (Refer to General
Condition Standards — Section 4).

 

2)             A MET charge will be assessed for vehicles turned in with one or
more missing floor mats, on vehicles so equipped.  The Rental Account will be
charged for a front or rear set of floor mats if one is missing.  Floor mats are
required per the Minimum Equipment Requirements.

 

3)             Keyless remotes, key fobs, and combo keys must be operational.  A
$30 re-programming fee will be charged for key fobs that do not operate the
vehicle.  The re-programming fee is included in the MET charge for missing key
fobs and combo keys.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 5 - VEHICLE INTEGRITY

 

1)             Damage which compromises the integrity of the vehicle, repaired
or not, will be grounds for permanently rejecting the vehicle.  Any
undercarriage damage resulting from improper tie-down of the vehicle will result
in permanent rejection.  Minor damage that has not been repaired (i.e., small
dents, scrapes, or scratches) which does not compromise the structural integrity
of the vehicle is acceptable on the following components:

 

a)             Floor Panel and Trunk Floor

 

b)             Mid-rail Assembly — no bulging or deformity of side rails;
enlarged (not torn) stamped holes and surface scratches less than 12 inches are
acceptable

 

c)              Outer Rocker Panels and Pinch Welds

 

d)             Frame Rails and Rail Extensions

 

e)              Sub-Frame Assemblies (Engine Cradles

 

f)               Torque Box Cover — non-collision related

 

2)             Total time for frame set-up and measure of 2.0 hours or less and
1.5 hours or less for any cosmetic repair is acceptable on the following
components, provided there is no structural damage and the repairs meet GM
standards:

 

a)             Frame rail and rail extensions

 

b)             Apron and upper reinforcements

 

c)              Cowl panel

 

d)             Hinge and Windshield “A” pillar

 

e)              Center “B” pillar

 

3)             Pulling or sectioning frame rails, door frames, and pillars are
not

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

acceptable.  Repairs that utilize body filler or Bondo will, in most cases,
cause the vehicle to be permanently rejected.

 

4)             Repaired damage or replacement of the following components is
acceptable:

 

a)             Radiator core support

 

b)             Frame rail extensions

 

c)              Engine sub-frame (replacements only)

 

d)             Outer rocker panel

 

e)              Rear body panel

 

f)               Quarter panel (proper sectioning is acceptable)

 

g)              Roof (repair only, no repair to roof rails)

 

5)             Vehicles with misaligned doors are considered “Currently
Ineligible” due to the difficulty in determining the cause of the misalignment.

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 6 - LITIGATION LIABILITY

 

1)             At General Motors’ discretion, the Daily Rental Company may be
named in any litigation brought against General Motors as a result of the rental
company’s failure to disclose damages or use of non-GM OEM parts.  If a Daily
Rental Company attempts to return vehicles with non-disclosed damage or
purposely conceals prior repairs, it will result in loss of turn-back
privileges.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

SECTION 7 - GENERAL TURN-IN PROCEDURES

 

1)             Forecast

 

a)             Daily Rental Company must notify GM in writing at least 30 days
prior to vehicle turn-in, of the turn-in location and the return volumes.

 

b)             Daily Rental Company must provide the turn-in location with a two
week forecast of daily return volumes.

 

c)              GM on occasion may limit daily return volumes based upon yard
capacities.

 

d)             Forecast should be sent via e-mail to the respective General
Motors account representative.   Contact information including E-mail addresses
can be found on page three.  Failure to provide forecast, may result in delayed
acceptance of vehicles.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2)             Delivery

 

a)             Vehicles returned for repurchase shall be delivered to a General
Motors approved turn-in location and parked in the designated return area at no
expense to General Motors.  A list of GM approved locations is attached and is
subject to change at General Motors’ discretion (Exhibit B).  Normal operating
hours for delivery is 8 am to 5 pm, Monday through Friday.  The Daily Rental
Company should allow sufficient time to prepare the vehicle for turn-in
including:

 

i)                             Inspect and prep vehicle according to GM Return
Guidelines, i.e., clean, vacuum, repair or replace items, as needed

 

ii)                          Miscellaneous M.E.T. items should be visible on the
front seat

 

iii)                       Mark vehicle as a rental repurchase unit

 

iv)                      Provide electronic damage/repair disclosure

 

v)                         Submit a clear title to an approved Title Center
(prior to returning vehicle recommended)

 

vi)                      Transport vehicle to nearest GM approved turn-back
location

 

vii)                   Upon arrival at turn-back location, obtain directions to
the inspection area

 

viii)                Park vehicle and leave unlocked

 

47

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

3)             Inspection at Turn-In

 

a)             Vehicles will be inspected by an authorized representative of GM,
using an electronic Condition Report.  The initial vehicle inspection will be
provided to the Daily Rental Company at General Motor’s expense.

 

b)             The Daily Rental Company will be charged $75 for each inspection
or verification required after the initial inspection.  The $75 re-inspection
fee will be charged when a vehicle has been previously inspected and removed by
the Daily Rental Company prior to acceptance, or when the Daily Rental Company
replaces MET items.

 

c)              Hawaii vehicles will be charged $115 for each inspection
required after the initial inspection.

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

4)             Vehicle Reports and Reviews

 

a)             Vehicle Condition Reports, Missing Title Reports, Met/non-Met
Reports, and Gate-Release reports are available daily through the General Motors
Vehicle Inspection Website (VIW).  Rental Accounts can access this data using an
assigned I.D. and password that can be obtained by contacting the GM Rental
Support Representative.

 

b)             Rental Accounts are provided a Met/Non-Met report by the
inspection provider detailing vehicles that have been inspected and are
available for review.  The report is printed twice daily, mid-day and closing. 
The report printed at the end of the day will contain information on only those
vehicles completed after the mid-day report was printed.

 

c)              Vehicle worksheets are printed and available to the rental
accounts throughout the day.

 

d)             Reviews are conducted throughout the day.  Reviews must be
completed prior to 3:00 pm the day following printing of the worksheet.  If the
review is not completed prior to 3:00 pm, the vehicle will be processed as shown
on the original inspection.

 

e)              Vehicles with current damage under $450 and MET charges under
$100 will be processed as written, with no right to review.  Programming of key
fobs is not included in the $100 total and is not a reviewable MET charge.

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

5)             Acceptance / Stop Depreciation

 

a)             Depreciation stops and the vehicle will be accepted once it has
passed inspection, a lien-free title has been provided, and all program
requirements have been satisfied.

 

b)             A copy of the condition report or an electronic file will serve
as the acceptance receipt for the Daily Rental Company.  The date used to stop
depreciation will be identified on the acceptance line of the condition report
or the electronic file.

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

6)             Rejects

 

a)             Rejected or ineligible vehicles must be removed from return
locations within three business days of notification.  Failure to remove these
vehicles may delay the processing of any additional returns until the rejects
have been resolved.

 

b)             Vehicles that are classified as permanent rejects by the
inspection provider will be assessed a $75 service charge.  General Motors
Remarketing will provide a quarterly invoice which will include the VIN, turn
back location, and turn-in date.  Payment is expected within 14 days.

 

c)              It is General Motors’ practice to ship vehicles once they pass
the inspection process, with or without acceptance.  On rare occasions, the
title arrives late and the vehicle exceeds the maximum allowable in-service
time.  When this occurs, these vehicles will be rejected and all charges
incurred by the auction, including shipping cost, will be charged to the Daily
Rental Account and must be paid prior to release of the vehicle.

 

d)             If disqualifying damage is noted after vehicle acceptance,
General Motors will invoice the Daily Rental Company for the vehicle purchase
price, an administrative fee of $250, plus any additional costs incurred
following vehicle acceptance (i.e., freight, cleanup, repairs), by a debit to
current funds, or if no funds are available, a check forwarded to:

 

General Motors Corporation

 

Fleet and Commercial Operations — Remarketing

 

Renaissance Center

Tower 100, 19th Floor

MC 482-A19-B36

Detroit, MI 48265-1000

 

f)               Vehicles removed from the program are the responsibility of the
Daily Rental Company.  The Daily Rental Company must arrange vehicle pick-up at
the location designated by General Motors.

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

7)             Miscellaneous

 

a)             Rental Account request for return of vehicle:

 

i)                 Prior to acceptance

 

(1)         Vehicle will be temporarily rejected by General Motors and the
vehicle will be returned to the rental account.  If the vehicle is returned at a
later date, a $75 re-inspection fee will be charged.

 

ii)              After acceptance

 

(1)         Payment can be stopped — The vehicle will be released to the rental
account from its current location.  A $250 administrative fee will be charged to
the rental account in addition to any expenses incurred by GM including
inspection cost, shipping, marshaling yard fee, and auction expenses.

 

(2)         Payment cannot be stopped or funds have already been disbursed — The
vehicle will not be returned to the rental account.

 

b)             Mechanical and body shop labor rates used to calculate chargeable
damage are shown below and are subject to change:

 

i)                       $40.00 Paint and Metal Repair

 

ii)                    $40.00 Part Replacement or Mechanical

 

c)              Auction and Marshaling Yard Property

 

i)                 Any abuse of personnel or property at a GM approved return
facility by a Daily Rental Company representative will result in the immediate
expulsion of said person from the property.

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

d)             Holidays and Closures

 

i)                 All General Motors approved turn-in locations will be closed
on the following dates:

 

(1) January 1

 

(2) May 26

 

(3) July 4

 

(4) September 1

 

(5) November 27

 

(6) November 28

 

(7) December 24 — January 1, 2015

 

ii)            The last day for rental returns is December 19, 2014.  Vehicle
reviews must be completed by December 23, 2014.

 

iii)           General Motors reserves the right to amend this list of dates at
its discretion.

 

53

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

EXHIBIT A

 

GENERAL MOTORS

VEHICLE CATEGORIES / PRIOR REPAIR LIMITS

 

CATEGORY #1

 

CATEGORY #2

 

CATEGORY #3

 

CATEGORY #4

$2,500

 

$3,000

 

$3,500

 

$4,500

 

 

 

 

 

 

 

CHEVROLET

 

CHEVROLET

 

CHEVROLET

 

CHEVROLET

Cruze

 

Equinox

 

Impala

 

Corvette

Sonic

 

Malibu

 

Camaro

 

Suburban

Spark

 

Captiva

 

Express

 

Tahoe

 

 

 

 

Colorado

 

 

 

 

GMC

 

Silverado

 

 

 

 

Terrain

 

Traverse

 

 

 

 

 

 

 

 

 

 

 

BUICK

 

BUICK

 

CADILLAC

 

 

Encore

 

LaCrosse

 

(All Models)

 

 

Verano

 

Regal

 

 

 

 

 

 

Enclave

 

GMC

 

 

 

 

 

 

Yukon / XL

 

 

 

 

 

 

 

 

 

 

 

GMC

 

 

 

 

 

 

Savana

 

 

 

 

 

 

Canyon

 

 

 

 

 

 

Sierra

 

 

 

 

 

 

Acadia

 

 

 

54

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

EXHIBIT B

 

GENERAL MOTORS

APPROVED TURN-BACK LOCATIONS

 

ALABAMA

 

 

ADESA Birmingham AA

 

 

804 Sollie Dr., Moody, AL 35004-0817

 

(205) 640-7761

 

 

 

ARIZONA

 

 

ADESA Phoenix AA

 

 

6740 W. GERMANN, CHANDLER, AZ 85226

 

(520) 796-1428

 

 

 

CALIFORNIA

 

 

Richmond Distribution Center

 

 

980 Hensley Rd. Richmond, CA 94804

 

(510) 232-9883

 

 

 

San Bernardino Distribution Center

 

 

360 N. Rancho Ave., San Bernardino, CA 92411

 

(909) 889-7616

 

 

 

COLORADO

 

 

Union Pacific Railroad

 

 

9900 I-76 Service Road, Henderson, CO 80640

 

(303) 286-0345

 

 

 

CONNECTICUT

 

 

Southern AA

 

 

164 South Main St., East Windsor, CT 06088-0388

 

(860) 292-7550

 

 

 

FLORIDA

 

 

Orlando Distribution Center

 

 

1600 Pine Avenue, Orlando, FL 32824

 

(407) 438-5505

 

 

 

Palm Center Distribution Center

 

 

15400 Corporate Road West, Jupiter, FL 33478

 

(561) 799-7177

 

 

 

GEORGIA

 

 

ADESA Atlanta AA

 

 

5055 Oakley Industrial Blvd., Fairburn, GA 30265

 

(770) 357-2133

 

 

 

HAWAII

 

 

Honolulu Distribution Center

 

 

Pier 51 B Sand Island Road, Honolulu, HI 96819

 

(808) 848-8146

 

55

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Maui Distribution Center

 

 

Pier 1 - 105 Ala Luna Street, Kahului, HI 96732

 

(808) 848-8146

 

 

 

IDAHO

 

 

Brasher’s Idaho AA

 

 

7355 Eisenman Rd., Boise, ID 83716

 

(208) 395-3111

 

 

 

ILLINOIS

 

 

Manheim Arena AA

 

 

550 South Bolingbrook Dr., Bolingbrook, IL 60440

 

(630) 679-2111

 

 

 

ABC St. Louis AA

 

 

721 South 45th Street, Centreville, IL 62207

 

(636) 332-1227 X227

 

 

 

INDIANA

 

 

ADESA Indianapolis AA

 

 

2950 East Main Street, Indianapolis, IN 46168

 

(317) 838-5777

 

 

 

LOUISIANA

 

 

ADESA Shreveport AA

 

 

7666 Highway 80 W., Shreveport, LA 71109,

 

(318) 938-7903 x425

 

 

 

IAA Baton Rouge AA

 

 

15315 Highway 190, Covington, LA 70754

 

(985) 867-3699

 

 

 

MARYLAND

 

 

Baltimore/Jessup

 

 

8459 Dorsey Run Road, Jessup, MD 20794

 

(301) 604-7316

 

 

 

MASSACHUSETTS

 

 

ADESA Boston AA/Framingham

 

 

63 Western Avenue, Framingham, MA 01701

 

(508) 620-2959

 

 

 

MICHIGAN

 

 

Manheim Detroit AA,

 

 

600 Will Carleton Road, Carleton, MI 48117

 

(313) 333-3989

 

56

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

MINNESOTA

 

 

ADESA Minneapolis AA

 

 

17600 Territorial Road, Maple Grove, MN 55369

 

(763) 420-2143

 

 

 

MISSOURI

 

 

ADESA Kansas City

 

 

1551 ADESA Drive, Belton, MO 64081

 

(816) 318-9912

FOR ST. LOUIS PLEASE SEE ILLINOIS

 

 

 

 

 

NEBRASKA

 

 

Manheim Omaha Marshalling Yard

 

 

9201 S, 144th St., Omaha, NE 68138

 

(402) 490-1679

 

 

 

NEVADA

 

 

Brasher’s Reno AA

 

 

6000 Echo Ave., Reno, NV 89506

 

(775) 828-3427

 

 

 

Union Pacific Railroad

 

 

4740 East Tropical Parkway, Las Vegas, NV 89115

 

(702) 632-2863

 

 

 

NEW JERSEY

 

 

Port Newark Distribution Center

 

 

Lot B Craneway Street, Port Newark, NJ 07114

 

(973) 274-1737

 

 

 

NEW MEXICO

 

 

BNSF Railway

 

 

102 Woodward, Suite B, Albuquerque, NM 87102

 

(505) 247-2087

 

 

 

NEW YORK

 

 

State Line AA

 

 

830 Talmadge Hill Road, Waverly, NY 14892

 

(607) 565-3533

 

 

 

NORTH CAROLINA

 

 

Greensboro AA, Inc.,

 

 

3802 West Wendover Avenue, Greensboro, NC 27407

 

(336) 856-2440

 

57

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

NORTH DAKOTA

 

 

ADESA Fargo

 

 

1650 East Main Ave., West Fargo, ND 58078

 

(701) 282-8203 x139

 

 

 

OHIO

 

 

Columbus Fair AA

 

 

2170 New World Dr., Columbus, OH 43207

 

(614) 497-1710

 

 

 

OKLAHOMA

 

 

Dealers AA of Oklahoma City

 

 

2900 West Reno Ave., Oklahoma City, OK 37107

 

(405) 290-7192

 

 

 

OREGON

 

 

Union Pacific Railroad

 

 

9003 North Columbia, Portland, OR 97203-1045

 

(503) 283-1465

 

 

 

PENNSYLVANIA

 

 

Pittsburgh Independent AA

 

 

378 Hunker Waltz Mill Road, New Stanton, PA 15672

 

(724) 910-1842

 

 

 

SOUTH CAROLINA

 

 

Charleston AA

 

 

651 Precast Lane, Moncks, SC 29641

 

(843) 761-0541 X139

 

 

 

TENNESSEE

 

 

ADESA Memphis AA

 

 

5400 Getwell Rd., Memphis, TN 37210

 

(901) 365-8978

 

 

 

ADESA Nashville AA

 

 

631 Burnett Road, Nashville, TN 37138

 

(615) 240-3023

 

58

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

TEXAS

 

 

ADESA San Antonio AA

 

 

200 S. Callaghan Road, San Antonio, TX 78227

 

(210) 432-2253

 

 

 

ADESA Houston

 

 

4526 North Sam Houston Parkway, West, Houston, TX 77086

 

(281) 444-4900

 

 

 

ADESA Dallas AA

 

 

3501 Lancaster-Hutchins Rd., Hutchins, TX 75141

 

(972) 284-4778

 

 

 

UTAH

 

 

Brasher’s Salt Lake AA

 

 

780 South 5600 West, Salt Lake City, UT 84104-5300

 

(801) 366-3836

 

 

 

WASHINGTON

 

 

Tacoma Distribution Center

 

 

2810 Marshall Ave. Suite “B”, Tacoma, WA 98421

 

(253) 719-1761

 

 

 

WISCONSIN

 

 

Greater Milwaukee AA

 

 

8920 W. Brown Deer Road, Milwaukee, WI 53224

 

(262) 835-9802

 

59

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

EXHIBIT C

 

MET DESCRIPTION

 

MET PRICE

 

COMMENTS

 

 

 

 

 

ANTENNA MAST

 

8

 

ROOF OR FENDER

CARGO NET - TRUNK

 

17

 

 

CARGO SHADE

 

108

 

 

CHARGING CABLE - VOLT

 

420

 

 

COMBINATION KEY / FOB

 

73

 

 

CONVERTIBLE BOOT - CAMARO

 

413

 

 

CONVERTIBLE BOOT BAG

 

55

 

 

CUP HOLDER

 

15

 

 

CUP HOLDER-MULTIPLE

 

30

 

 

DIRTY INTERIOR

 

35

 

 

DOME LAMP COVERS-MULTIPLE

 

10

 

 

DOME LIGHT COVER

 

5

 

 

DVD REMOTE CONTROL

 

48

 

 

DVD WIRELESS HEADPHONE 1 SET

 

125

 

 

DVD WIRELESS HEADPHONE 2 SETS

 

250

 

 

ELECTRONIC ENGINE KEY

 

35

 

 

EMERGENCY HIGHWAY PKG

 

144

 

 

FLOOR MAT - CARGO - SUV - VAN

 

50

 

 

FLOOR MAT - FRONT - VAN

 

22

 

 

FLOOR MATS - FRONT - CAR

 

34

 

 

FLOOR MATS - FRONT - SUV

 

40

 

 

FLOOR MATS - REAR - CAR

 

24

 

 

FLOOR MATS - REAR - SUV

 

45

 

 

FLOOR MATS - REAR - VAN

 

30

 

 

FOOT PEDAL PAD

 

5

 

 

FOOT PEDAL PAD-MULTIPLE

 

10

 

 

GM LOGO SMALL ALL

 

8

 

 

HANGER HOOK

 

5

 

 

HAWAII - SHIP BACK SURCHARGE

 

450

 

 

HAWAII OUTER ISLAND SHIPPING

 

75

 

 

KEYLESS REMOTE (1) INCLUDES PR

 

97

 

 

KEYLESS REMOTE (2) INCLUDES PR

 

187

 

 

KEYLESS REMOTE PROGRAM 1 OR 2

 

30

 

INCLUDES COMBO KEY

MET VERIFICATION #1

 

75

 

 

 

60

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

MET DESCRIPTION

 

MET PRICE

 

COMMENTS

 

 

 

 

 

MET VERIFICATION #2

 

75

 

 

MISC. MET #4

 

40

 

 

MISC. MET #5

 

50

 

 

MISCELLANEOUS M.E.T. # 1

 

10

 

 

MISCELLANEOUS M.E.T. # 2

 

20

 

 

MISCELLANEOUS M.E.T. # 3

 

30

 

 

MLDG DR RVL 1 CAR

 

60

 

 

MLDG DR RVL 2 CAR

 

60

 

 

MLDG ROCKER 1 CAR

 

120

 

 

MLDG ROCKER 1 TRK

 

131

 

 

MLDG ROCKER 2 CAR

 

120

 

 

MLDG ROCKER 2 TRK

 

131

 

 

MLDG ROOF SEAM L CAR

 

31

 

 

MLDG ROOF SEAM R CAR

 

31

 

 

MLDG SIDE F DR CAR

 

78

 

 

MLDG SIDE F DR TRK

 

59

 

 

MLDG SIDE FDR TRK

 

23

 

 

MLDG SIDE RR DR CAR

 

67

 

 

MLDG SIDE RR DR TRK

 

54

 

 

NAME PLATE RR TRK

 

29

 

 

NAVIGATION CD/DVD

 

260

 

 

NAVIGATION COMPACT FLASH CARD

 

199

 

 

ON SITE REPAIR (05/15/00)

 

75

 

 

ORGANIZER PACKAGE - CARGO

 

120

 

 

OWNER’S MANUAL ALL

 

25

 

FOR ALL MANUALS

PLASTIC LUG NUT COVER

 

13

 

 

REPAIR VERIFICATION #1

 

75

 

 

REPAIR VERIFICATION #2

 

75

 

 

RF ALLOY WHEEL APPEARANCE FEE

 

50

 

 

RR ALLOY WHEEL APPEARANCE FEE

 

50

 

 

SPARE TIRE COVER - CAR - TRUNK

 

45

 

 

TIRE 14” ALL - #1

 

120

 

 

TIRE 14” ALL - #2

 

120

 

 

TIRE 14” ALL - #3

 

120

 

 

TIRE 14” ALL - #4

 

120

 

 

TIRE 15” ALL - #1

 

130

 

 

 

61

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

MET DESCRIPTION

 

MET PRICE

 

COMMENTS

 

 

 

 

 

TIRE 15” ALL - #2

 

130

 

 

TIRE 15” ALL - #3

 

130

 

 

TIRE 15” ALL - #4

 

130

 

 

TIRE 16” ALL EXCEPT CAR - #1

 

210

 

 

TIRE 16” ALL EXCEPT CAR - #2

 

210

 

 

TIRE 16” ALL EXCEPT CAR - #3

 

210

 

 

TIRE 16” ALL EXCEPT CAR - #4

 

210

 

 

TIRE 16” CAR - #1

 

160

 

 

TIRE 16” CAR.- #2

 

160

 

 

TIRE 16” CAR.- #3

 

160

 

 

TIRE 16” CAR.- #4

 

160

 

 

TIRE 16” LEFT INSIDE DUAL - TRK

 

210

 

 

TIRE 16” RIGHT INSIDE DUAL - TRK

 

210

 

 

TIRE 17” ALL #1

 

240

 

 

TIRE 17” ALL #2

 

240

 

 

TIRE 17” ALL #3

 

240

 

 

TIRE 17” ALL #4

 

240

 

 

TIRE 17” LEFT INSIDE DUAL - TRK

 

240

 

 

TIRE 17” RIGHT INSIDE DUAL - TRK

 

240

 

 

TIRE 18” ALL #1

 

250

 

 

TIRE 18” ALL #2

 

250

 

 

TIRE 18” ALL #3

 

250

 

 

TIRE 18” ALL #4

 

250

 

 

TIRE 19” ALL NON-PERFORMANCE #1

 

159

 

 

TIRE 19” ALL NON-PERFORMANCE #2

 

159

 

 

TIRE 19” ALL NON-PERFORMANCE #3

 

159

 

 

TIRE 19” ALL NON-PERFORMANCE #4

 

159

 

 

TIRE 19” PERFORMANCE #1

 

516

 

 

TIRE 19” PERFORMANCE #2

 

516

 

 

TIRE 19” PERFORMANCE #3

 

516

 

 

TIRE 19” PERFORMANCE #4

 

516

 

 

TIRE 20” ALL NON-PERFORMANCE #1

 

310

 

 

TIRE 20” ALL NON-PERFORMANCE #2

 

310

 

 

TIRE 20” ALL NON-PERFORMANCE #3

 

310

 

 

TIRE 20” ALL NON-PERFORMANCE #4

 

310

 

 

TIRE 20” PERFORMANCE #1

 

473

 

 

 

62

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

MET DESCRIPTION

 

MET PRICE

 

COMMENTS

 

 

 

 

 

TIRE 20” PERFORMANCE #2

 

473

 

 

TIRE 20” PERFORMANCE #3

 

473

 

 

TIRE 20” PERFORMANCE #4

 

473

 

 

TIRE 21” PERFORMANCE #1

 

545

 

 

TIRE 21” PERFORMANCE #2

 

545

 

 

TIRE 21” PERFORMANCE #3

 

545

 

 

TIRE 21” PERFORMANCE #4

 

545

 

 

TIRE 22” #1

 

268

 

 

TIRE 22” #2

 

268

 

 

TIRE 22” #3

 

268

 

 

TIRE 22” #4

 

268

 

 

TIRE INFLATION COMPRESSOR

 

119

 

 

TIRE SEALANT CANISTER

 

31

 

 

WHEEL COVER 1 CAR

 

55

 

 

WHEEL COVER 1 TRUCK

 

39

 

 

WHEEL COVER 2 CAR

 

55

 

 

WHEEL COVER 2 TRUCK

 

39

 

 

WHEEL COVER 3 CAR

 

55

 

 

WHEEL COVER 3 TRUCK

 

39

 

 

WHEEL COVER 4 CAR

 

55

 

 

WHEEL COVER 4 TRUCK

 

39

 

 

WHEEL CTR CAP 1 CAR

 

26

 

 

WHEEL CTR CAP 1 TRK

 

21

 

 

WHEEL CTR CAP 2 CAR

 

26

 

 

WHEEL CTR CAP 2 TRK

 

21

 

 

WHEEL CTR CAP 3 CAR

 

26

 

 

WHEEL CTR CAP 3 TRK

 

21

 

 

WHEEL CTR CAP 4 CAR

 

26

 

 

WHEEL CTR CAP 4 TRK

 

21

 

 

WINDSHIELD GLASS

 

220

 

 

 

63

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Attachment 1C

 

[g262002kk15i001.gif]

 

VN9 Tier Program for the 2015 Model Year

GUIDELINES, RATES AND PARAMETERS

 

 

Tier 1

 

Tier 2

 

Tier 3

 

Tier 4

Cruze

 

Camaro

 

Corvette

 

Acadia

Malibu

 

Camaro Cnvrt

 

CTS

 

ATS

Regal

 

Canyon

 

LaCrosse

 

Enclave

Sonic

 

Captiva

 

 

 

Escalada

Spark

 

City Express

 

 

 

SRX

Verano

 

Colorado

 

 

 

Suburban

 

 

Encore

 

 

 

Tahoe

 

 

Equinox

 

 

 

Traverse

 

 

Express

 

 

 

XTS

 

 

Impala

 

 

 

Yukon

 

 

Impala Limited

 

 

 

Yukon XL

 

 

Savana

 

 

 

 

 

 

Sierra

 

 

 

 

 

 

Silverado

 

 

 

 

 

 

Terrain

 

 

 

 

 

 

Trax

 

 

 

 

 

Month Of 

 

Purchase Percentages

 

 

 

Excess 

 

 

 

Vehicle
Acceptance

 

Tier 1
%

 

Tier 2
%

 

Tier 3
%

 

Tier 4
%

 

Free
Miles

 

Mileage
Penalty

 

Damage
Allowance

 

July 2014

 

87.5

 

87.5

 

88.5

 

91.5

 

20,000

 

$

0.25

 

$

450

 

Aug

 

87.5

 

87.5

 

88.5

 

91.5

 

20,000

 

$

0.25

 

$

450

 

Sep

 

87.5

 

87.5

 

88.5

 

91.5

 

20,000

 

$

0.25

 

$

450

 

Oct

 

87.5

 

87.5

 

88.5

 

91.5

 

22,500

 

$

0.25

 

$

450

 

Nov

 

86.5

 

87.5

 

87.5

 

90.5

 

22,500

 

$

0.25

 

$

450

 

Dec

 

85.5

 

87.5

 

87.5

 

90.5

 

22,500

 

$

0.25

 

$

450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jan 2015

 

85.0

 

87.0

 

87.5

 

90.5

 

25,000

 

$

0.25

 

$

450

 

Feb

 

84.5

 

86.5

 

87.5

 

90.0

 

25,000

 

$

0.25

 

$

450

 

Mar

 

84.0

 

86.0

 

87.5

 

89.5

 

25,000

 

$

0.25

 

$

450

 

Apr

 

83.5

 

85.5

 

87.0

 

89.0

 

27,500

 

$

0.25

 

$

450

 

May

 

82.5

 

84.5

 

86.5

 

88.5

 

27,500

 

$

0.25

 

$

450

 

June

 

82.0

 

84.0

 

86.0

 

88.0

 

29,250

 

$

0.25

 

$

450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

July

 

81.0

 

83.0

 

85.0

 

87.5

 

29,250

 

$

0.30

 

$

450

 

Aug

 

80.0

 

81.0

 

84.0

 

86.5

 

29,250

 

$

0.30

 

$

450

 

Sep

 

79.0

 

80.0

 

83.0

 

84.0

 

29,250

 

$

0.30

 

$

450

 

Oct

 

77.0

 

77.0

 

81.0

 

83.0

 

29,250

 

$

0.30

 

$

450

 

Nov

 

76.0

 

77.0

 

78.0

 

82.0

 

29,250

 

$

0.30

 

$

450

 

Dec

 

75.0

 

77.0

 

77.0

 

81.0

 

29,250

 

$

0.30

 

$

450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jan 2016

 

74.0

 

76.0

 

76.0

 

80.0

 

31,000

 

$

0.30

 

$

450

 

Feb

 

73.0

 

75.0

 

76.0

 

80.0

 

31,000

 

$

0.30

 

$

450

 

Mar

 

72.0

 

74.0

 

75.0

 

79.0

 

31,000

 

$

0.30

 

$

450

 

Apr

 

71.0

 

73.0

 

74.0

 

78.0

 

33,000

 

$

0.30

 

$

450

 

May

 

70.0

 

72.0

 

73.0

 

77.0

 

33,000

 

$

0.30

 

$

450

 

June

 

69.0

 

71.0

 

72.0

 

76.0

 

33,000

 

$

0.30

 

$

450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

July

 

67.0

 

69.0

 

70.0

 

74.0

 

35,000

 

$

0.40

 

$

450

 

Aug

 

66.0

 

68.0

 

69.0

 

73.0

 

35,000

 

$

0.40

 

$

450

 

Sep

 

65.0

 

67.0

 

68.0

 

72.0

 

35,000

 

$

0.40

 

$

450

 

Oct

 

65.0

 

67.0

 

67.0

 

71.0

 

37,500

 

$

0.40

 

$

450

 

Nov

 

63.0

 

66.0

 

67.0

 

70.0

 

37,500

 

$

0.40

 

$

450

 

Dec

 

63.0

 

65.0

 

67.0

 

70.0

 

37,500

 

$

0.40

 

$

450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jan 2017

 

63.0

 

65.0

 

66.0

 

69.0

 

40,000

 

$

0.40

 

$

450

 

Feb

 

61.0

 

64.0

 

65.0

 

68.0

 

40,000

 

$

0.40

 

$

450

 

Mar

 

59.0

 

62.0

 

64.0

 

65.0

 

40,000

 

$

0.40

 

$

450

 

Apr

 

57.0

 

61.0

 

63.0

 

64.0

 

42,500

 

$

0.40

 

$

450

 

May

 

55.0

 

58.0

 

60.0

 

63.0

 

42,500

 

$

0.40

 

$

450

 

June

 

53.0

 

55.0

 

57.0

 

60.0

 

42,500

 

$

0.40

 

$

450

 

July

 

49.0

 

51.0

 

55.0

 

57.0

 

42,500

 

$

0.40

 

$

450

 

 

64

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

ADDITIONAL PARAMETERS

REQUIRED OPTIONS:

VN9 + CUSTOMER CODE

 

REQUIRED HOLD PERIOD:

MINIMUM HOLD:            0 MONTHS 90 DAYS)

MAXIMUM HOLD:          24 MONTHS (730 DAYS

All 2015 MY VN9 units must be accepted before 7/31/2017

 

DAMAGE ALLOWANCE:

$450 DEDUCTIBLE

Refer to 2014 CY Turn-In Standards and

 

Procedures (Attachment 1B) for more information

 

MILEAGE ALLOWANCE:

Refer to chart for free miles and penalties

No Maximum Mileage Limitations

Effective date of mileage change is the first day of the month

 

IN SERVICE DATE = EXPIRATION IN TRANSIT (as shown on invoice) + 5 DAYS

 

DEPRECIATION CALCULATIONS:

 

1. Capitalized cost shall be calculated at dealer cost of base vehicle and
optional equipment, plus freight, less Hawaii excise tax and tire weight tax, if
applicable.

 

2.  Depreciation from the capitalized cost will be based on specific purchase
percentages of dealer invoice, scaled by vehicle assignment into one of four
tier groups. The return purchase amount shall be calculated as a percent of the
capitalized cost including freight.

 

3.  The return purchase percentage varies daily and is determined by the day the
vehicle is returned and accepted by General Motors in accordance with GM 2014 CY
Turn-In Standards and Procedures (Attachment 1B).

 

4.  The daily purchase rate equals the change in the monthly rate divided by the
number of calendar days for that month.

 

5.  Out-of-service date shall be the date the vehicle is returned to an approved
GM turn-in site provided the rental company meets all program parameters and
completes the sign-off procedures.

 

65

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Attachment 1D

 

[g262002kk15i001.gif]

 

YT2 Flat Rate Program for the 2015 Model Year
GUIDELINES, RATES AND PARAMETERS

 

Vehicle Segment

 

Depreciation

 

 

 

 

 

 

 

 

 

Brand

 

$/Month
[*REDACTED*]

 

[*REDACTED*]

 

[*REDACTED*]
$/Unit

 

[*REDACTED*]
$/Unit

 

ADDITIONAL PARAMETERS

 

 

 

 

 

 

 

 

 

 

 

 

 

Enclave

 

 

 

 

 

 

 

 

 

 

 

Encore

 

 

 

 

 

 

 

 

 

 

 

LaCrosse

 

 

 

 

 

 

 

 

 

 

 

Regal

 

 

 

 

 

 

 

 

 

 

 

Verano

 

 

 

 

 

 

 

ATS

 

 

 

 

 

 

 

 

 

 

 

CTS Next Gen

 

 

 

 

 

 

 

 

 

 

 

Escalade

 

 

 

 

 

 

 

 

 

 

 

SRX

 

 

 

 

 

 

 

 

 

 

 

XTS

 

 

 

 

 

 

 

 

 

 

 

Camaro

 

 

 

 

 

 

 

 

 

 

 

Camaro Convertible

 

 

 

 

 

 

 

 

 

 

 

Captiva

 

 

 

 

 

 

 

 

 

 

 

Cruze

 

 

 

 

 

 

 

 

 

 

 

Equinox

 

 

 

 

 

[*REDACTED*]

 

Express

 

 

 

 

 

 

 

 

 

 

 

Impala (1)

 

 

 

 

 

 

 

 

 

 

 

Impala Limited

 

 

 

 

 

 

 

 

 

 

 

Malibu

 

 

 

 

 

 

 

 

 

 

 

Silverado

 

 

 

 

 

 

 

 

 

 

 

Sonic

 

 

 

 

 

 

 

 

 

 

 

Spark

 

 

 

 

 

 

 

 

 

 

 

Spark EV *

 

 

 

 

 

 

 

 

 

 

 

Suburban

 

 

 

 

 

 

 

 

 

 

 

Tahoe

 

 

 

 

 

 

 

 

 

 

 

Traverse

 

 

 

 

 

 

 

 

 

 

 

Acadia

 

 

 

 

 

 

 

 

 

 

 

Savana

 

 

 

 

 

 

 

 

 

 

 

Sierra

 

 

 

 

 

 

 

 

 

 

 

Terrain

 

 

 

 

 

 

 

 

 

 

 

Yukon

 

 

 

 

 

 

 

 

 

 

 

Yukon XL

 

 

 

 

 

 

 

 

 

 

 

Trax

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1) [*REDACTED*] is limited to [*REDACTED*].  The [*REDACTED*] will be reduced
should GM be able to [*REDACTED*].

 

66

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk17i001.gif]

 

Attachment 2

 

GM

2015 MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM

 

1.                                   PROGRAM NAME AND NUMBER:

 

2015 Model Year National Fleet Risk Purchase Program for Daily Rental Fleet
Customers

Program Code:  VX7

 

2.                                   PROGRAM DESCRIPTION:

 

This program makes available to GM’s dealers and qualified Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”) allowances on select 2015 Model Year
GM vehicles sold and delivered by authorized GM dealers to qualified DRFCs.

 

The following are not eligible for this program:

 

·                  Preferred Equipment Group (P.E.G.)/Option package discounts

·                  Recreational vehicles

·                  Vehicles delivered from dealer inventory

 

A qualified DRFC must have a GM Fleet Account Number (GM FAN) to be eligible for
any GM fleet incentive(s).

 

3.                                   PROGRAM START DATE/PROGRAM END DATE/IN
SERVICE PERIOD:

 

Program Start Date:                                    Opening of 2015 Model
Year ordering system

Program End Date:                                        When dealers are
notified that 2015 Model Year fleet orders are no longer being accepted by GM

In-service Period:                                                  Minimum
seven (7) months.  However, if a vehicle has been damaged beyond repair, due to
fire, frame damage, theft, embezzled or water damage, and documentation is
available to support the condition, this requirement will be waived.

 

IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.

 

All vehicles, including non-returned vehicles, supplied by GM are subject to the
export control laws and regulations of the United States and the DRFCs and
dealers will comply with such laws and regulations.

 

4.                                      ELIGIBLE MODELS/REQUIRED OPTIONS FOR
ORDER AND DELIVERY:

 

Eligible Models:

 

All new and unused 2015 GM models with the required minimum factory installed
equipment levels specified and the processing options ordered for qualified
DRFCs for use as daily rental vehicles which are sold and delivered by
authorized GM dealers are eligible for the VX7 program.  Eligible vehicles are
required to comply with minimum factory installed equipment levels specified in
the Minimum Equipment Guidelines (Attachment 2A - “MEG”).

 

GM up-fitted vehicles, with the exception of recreational vehicles, are eligible
as long as:

 

a.              The vehicle was purchased directly from GM or from another
dealer in the United States

b.              Title to the vehicle was retained by the franchised dealer
through the point of sale

c.               Delivery to the ultimate fleet customer can be proven

 

Required Options for Order and Delivery:

 

Vehicles purchased under the 2015 Model Year National Fleet Risk Purchase
Program must be ordered with VX7 and the appropriate DRFC code as stated in the
agreement and will not be eligible for retail sale incentives.  VX7 program
incentive amounts are not available to dealers and are available only to DRFCs
with an active GM contract.  Vehicles ordered with option VX7 receive order date
price protection (PRP).

 

All Orders must include the following:

 

a.              Valid GM FAN (Fleet Account Number)

b.              Option Codes: VX7 and DRFC code

c.               Order Type:  FDR

 

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000

 

67

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

d.              Delivery Type: 020 — Daily Rental (vehicle will be auto
delivered if using a qualified FAN)

 

Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production.   This is the ordering dealer’s responsibility.

 

Vehicles delivered to DRFC’s drop ship sites must have the DRFC’s code on the
window label and the delivery receipt(s) must be checked to verify proper
ownership of the vehicle.  GM Customer Support should be contacted immediately
regarding vehicles delivered to the wrong drop ship site to determine the
appropriate course of action.  Vehicles that were incorrectly delivered must not
be placed into rental service.  GM reserves the right to deny incentives on
vehicles in rental service that have been incorrectly delivered and accepted, or
titled.

 

5.                                   COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS:

 

Vehicles delivered to DRFCs in accordance with the delivery requirements set
forth above may be eligible for the following other incentive programs.  Because
not all the programs listed below may be combined with each other, consult the
guidelines of each program to determine its applicability.  Programs not listed
below would not be compatible unless the specific program guidelines indicate
otherwise.

 

FLEET CUSTOMERS (GM FAN HOLDERS)

 

YES/NO

 

 

 

 

 

GENERAL

 

 

 

GM MOBILITY

 

(MOB/MOC/R8L) N

 

SALESPERSON / SALES MGR. INCENTIVES

 

N

 

CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL

 

 

 

COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS

 

N

 

GM BUSINESS CARD

 

(UDB) N

 

CONSUMER CASH

 

N

 

DEALER CASH

 

N

 

BONUS CASH

 

N

 

OPTION PACKAGE DISCOUNTS

 

N

 

 

 

 

 

PRICING

 

 

 

PRICE PROTECTION/BONA FIDE SOLD ORDER

 

(PPT W/VX7) N

 

PRICE PROTECTION/ORDER DATE

 

(PRP) Y

 

 

 

 

 

ORDER/DELIVERY

 

 

 

FLEET ORDERING & ASSISTANCE

 

(VQ1/VQ2/VQ3) Y

 

INTRANSIT INTEREST CREDIT

 

(C4C) Y

 

 

 

 

 

RENTAL

 

 

 

REPURCHASE

 

(VN9) N

 

FLAT-RATE REPURCHASE

 

(YT1 THROUGH YT9) N

 

RISK

 

(VX7) Y

 

GM DEALER RENT-A-CAR

 

(FKR/FKL) N

 

 

 

 

 

GOVERNMENT

 

 

 

PSA/PURA/BID ASSISTANCE/CE

 

(R6D/PBP/PBS) N

 

 

 

 

 

FLEET/COMMERCIAL

 

 

 

NATIONAL FLEET PURCHASE PROGRAM

 

(FVX/FPP) N

 

RETAIL ALTERNATIVE

 

(CNC/CNE/CSE/CSR/CWE) N

 

SMALL FLEET APR ALTERNATIVE

 

(XMC) N

 

GM’S BUSINESS CUSTOMERS CHOICE

 

N

 

TRUCK STOCKING

 

(TSI) N

 

MOTOR HOME INCENTIVE

 

(R7Y) N

 

SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE

 

(R6H) N

 

RECREATIONAL VEHICLE INCENTIVE

 

(R6J) N

 

 

68

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

DEMO - LIGHT DUTY DEALER

 

(DEM/DEE) N

 

DEMO - LIGHT DUTY SVM

 

(DES) N

 

SIERRA FLEET PEG

 

(R7F/FLS) N

 

FLEET PREFERRED EQUIPMENT GROUPS

 

N

 

COMPETITIVE ASSISTANCE PROGRAMS

 

(CAP) N

 

 

6.                                      GENERAL PROGRAM GUIDELINES:

 

B.                                    GM defines a rental vehicle as:

 

a.              “The bona fide rental of a vehicle involving use and payment by
a customer on an hourly, daily, weekly, or monthly basis.  Usage of any such
vehicle(s) by a customer for a period of four (4) consecutive months or longer
shall be deemed to constitute leasing, and not rental, and will make the vehicle
ineligible for purchase or other incentives.”

 

b.              If a vehicle enrolled in the Daily Rental Purchase Program is
found to be on-rent (lease) to a customer in excess of the above guideline, or
if the customer consecutively rents multiple enrolled vehicles for an aggregate
term of four (4) or more months, all vehicles involved in such transactions will
not be considered rental vehicles and will be ineligible for purchase or
incentives.  GM may audit the DRFC to ensure compliance with this guideline.

 

C.                                          All eligible vehicles must be
delivered to the DRFC through a GM dealership or a qualified drop-ship
location.  Purchases or deliveries made through any other entity or any other
location(s) are ineligible for incentive payment(s).

 

D.                                          GM reserves the right to audit
dealer records and disqualify any sales allowance in the event such sales do not
meet the program requirements.  All monies improperly paid will be charged back.
Failure to comply with the program requirements may result in the dealer being
disqualified for future participation in fleet programs and termination of
dealer sales and service agreement(s).

 

E.                                           Optional equipment and, in special
circumstances, certain standard equipment can be added to or deleted from GM
vehicles during the ordering and manufacturing process by DRFCs.  It is the
DRFC’s responsibility to ensure that actual vehicle content is properly
disclosed to a buyer or transferee when disposing of a vehicle.  DRFCs that use
third party build specifications to promote the sale of their vehicles should be
especially careful to ensure the accuracy of that data.

 

F.                                            GM reserves the right to cancel,
amend, revise or revoke any program, at any time, based on its sole business
judgment(s).  Final decisions in all matters relative to interpretation of any
rule or phase of this activity rest solely with GM.

 

ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.

 

69

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk19i001.gif]

National Fleet Risk Incentives for the 2015 Model Year

 

Trim Mix and Incentives by Model Code

 

 

[g262002kk19i002.gif]

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

Buick

 

Enclave

 

4R14526

 

1SD

 

Buick Enclave FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Enclave

 

4R14526

 

1SL

 

Buick Enclave FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Enclave

 

4R14526

 

1SN

 

Buick Enclave FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Enclave

 

4V14526

 

1SD

 

Buick Enclave AWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Enclave

 

4V14526

 

1SL

 

Buick Enclave AWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Enclave

 

4V14526

 

1SN

 

Buick Enclave AWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Enclave

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

4JM76

 

1SB

 

Buick Gamma SUV AWD - 1SB Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

4JM76

 

1SD

 

Buick Gamma SUV AWD - 1SD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

4JN76

 

1SL

 

Buick Gamma SUV AWD - 1SL Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

4JN76

 

1SN

 

Buick Gamma SUV AWD - 1SN Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

4JU76

 

1SB

 

Buick Gamma SUV 1SB Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

4JU76

 

1SD

 

Buick Gamma SUV 1SD Crossover

 

[*REDACTED*]

Buick

 

Encore

 

4JV76

 

1SL

 

Buick Gamma SUV 1SL Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

4JV76

 

1SN

 

Buick Gamma SUV 1SN Crossover

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

4GB69

 

1SB

 

Buick LaCrosse 1SB Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

4GG69

 

1SL

 

Buick LaCrosse 1SL AWD Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

4GH69

 

1SP

 

Buick LaCrosse 1SP AWD Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

4GM69

 

1SL

 

Buick LaCrosse 1SL Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

4GT69

 

1SP

 

Buick LaCrosse 1SR / 1SP Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

4GT69

 

1SR

 

Buick LaCrosse 1SR Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GC69

 

1SL

 

Buick Regal Turbo AWD Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GD69

 

1SN

 

Buick Regal Premium 1 AWD Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GE69

 

1SP

 

Buick Regal Premium 2 Turbo/GS AWD Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GE69

 

1SX

 

Buick Regal Premium 2 Turbo/GS AWD Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GJ69

 

1SX

 

Buick Regal GS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GP69

 

1SL

 

Buick Regal Regal Turbo Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

70

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

Buick

 

Regal

 

4GR69

 

1SN

 

Buick Regal with Premium 1 Group

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GS69

 

1SP

 

Buick Regal Turbo with Premium 2 Group

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

4GS69

 

1SX

 

Buick Regal Turbo/GS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Verano

 

4PG69

 

1SD

 

Buick Verano

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Verano

 

4PG69

 

1SG

 

Buick Verano - Convenience Group

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Verano

 

4PH69

 

1SL

 

Buick Verano Leather Group

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Verano

 

4PH69

 

1ST

 

Buick Verano Premium Group

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Verano

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AB69

 

1SA

 

Cadillac ATS Base Sedan 2.5L RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AB69

 

1SC

 

Cadillac ATS Base Sedan 2.0T RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AB69

 

1SD

 

Cadillac ATS Base Sedan 2.0T AWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AC69

 

1SB

 

Cadillac ATS Luxury Sedan 2.5L RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AC69

 

1SE

 

Cadillac ATS Luxury Sedan 2.0T RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AC69

 

1SF

 

Cadillac ATS Luxury Sedan 2.0T AWD

 

[*REDACTED*]

Cadillac

 

ATS

 

6AC69

 

1SN

 

Cadillac ATS Luxury Sedan 3.6L RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AC69

 

1SP

 

Cadillac ATS Luxury Sedan 3.6L AWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AD69

 

1SG

 

Cadillac ATS Performance Sedan 2.0T RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AD69

 

1SH

 

Cadillac ATS Performance Sedan 2.0T AWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AD69

 

1SQ

 

Cadillac ATS Performance Sedan 3.6L RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AD69

 

1SR

 

Cadillac ATS Performance Sedan 3.6L AWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AG69

 

1SJ

 

Cadillac ATS Premium Sedan 2.0T RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AG69

 

1SK

 

Cadillac ATS Premium Sedan 2.0T AWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AG69

 

1SS

 

Cadillac ATS Premium Sedan 3.6L RWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

6AG69

 

1ST

 

Cadillac ATS Premium Sedan 3.6L AWD

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DG35

 

1SB

 

Cadillac CTS AWD Wagon Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DG35

 

1SD

 

Cadillac CTS AWD Wagon Luxury

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DH35

 

1SF

 

Cadillac CTS DI AWD Wagon Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

71

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

Cadillac

 

CTS

 

6DH35

 

1SH

 

Cadillac CTS DI AWD Wagon Premium

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DH47

 

1SB

 

Cadillac CTS DI AWD Coupe Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DH47

 

1SF

 

Cadillac CTS DI AWD Coupe Performance

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DH47

 

1SH

 

Cadillac CTS DI AWD Coupe Premium

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DM35

 

1SB

 

Cadillac CTS Wagon Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DM35

 

1SD

 

Cadillac CTS Wagon Luxury Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DN35

 

1SV

 

Cadillac CTS V Series Wagon

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DN47

 

1SV

 

Cadillac CTS V Coupe

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DN69

 

1SV

 

Cadillac CTS V Series Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DP35

 

1SF

 

Cadillac CTS DI Wagon Performance Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DP35

 

1SH

 

Cadillac CTS DI Wagon Premium Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DP47

 

1SB

 

Cadillac CTS DI Coupe Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DP47

 

1SF

 

Cadillac CTS DI Coupe Performance Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

6DP47

 

1SH

 

Cadillac CTS DI Coupe Premium Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AF69

 

1SC

 

Cadillac CTS 2.0T RWD Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AF69

 

1SD

 

Cadillac CTS 2.0T AWD Base Sedan

 

[*REDACTED*]

Cadillac

 

CTS Next Gen

 

6AH69

 

1SE

 

Cadillac CTS 2.0T RWD Luxury Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AH69

 

1SF

 

Cadillac CTS 2.0T AWD Luxury Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AH69

 

1SN

 

Cadillac CTS 3.6L RWD Luxury Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AH69

 

1SP

 

Cadillac CTS 3.6L AWD Luxury Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AK69

 

1SG

 

Cadillac CTS 2.0T RWD Performance Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AK69

 

1SH

 

Cadillac CTS 2.0T AWD Performance Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AK69

 

1SQ

 

Cadillac CTS 3.6L RWD Performance Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AK69

 

1SR

 

Cadillac CTS 3.6L AWD Performance Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AL69

 

1SJ

 

Cadillac CTS 2.0T RWD Premium Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AL69

 

1SK

 

Cadillac CTS 2.0T AWD Premium Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AL69

 

1SS

 

Cadillac CTS 3.6L RWD Premium Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AL69

 

1ST

 

Cadillac CTS 3.6L AWD Premium Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

6AL69

 

2SJ

 

Cadillac CTS 3.6TT Performance Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

72

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

Cadillac

 

CTS Next Gen

 

6AL69

 

2SK

 

Cadillac CTS 3.6TT Premium Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10706

 

1SA

 

Cadillac Escalade 2WD 1/2 Ton SUV Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10706

 

1SB

 

Cadillac Escalade 2WD 1/2 Ton SUV Luxury

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10706

 

1SC

 

Cadillac Escalade 2WD 1/2 Ton SUV Premium

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10706

 

1SD

 

Cadillac Escalade 2WD 1/2 Ton SUV Platinum

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10706

 

1SE

 

Cadillac Escalade 2WD 1/2 Ton SUV Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10706

 

1SF

 

Cadillac Escalade 2WD 1/2 Ton SUV Platinum Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10706

 

1SA

 

Cadillac Escalade 4x4 1/2 Ton SUV Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10706

 

1SB

 

Cadillac Escalade 4x4 1/2 Ton SUV Luxury

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10706

 

1SC

 

Cadillac Escalade 4x4 1/2 Ton SUV Premium

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10706

 

1SD

 

Cadillac Escalade 4x4 1/2 Ton SUV Platinum

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10706

 

1SE

 

Cadillac Escalade 4x4 1/2 Ton SUV Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10706

 

1SF

 

Cadillac Escalade 4x4 1/2 Ton SUV Platinum Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10906

 

1SA

 

Cadillac Escalade ESV 2WD 1/2 Ton SUV Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10906

 

1SB

 

Cadillac Escalade ESV 2WD 1/2 Ton SUV Luxury

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6C10906

 

1SC

 

Cadillac Escalade ESV 2WD 1/2 Ton SUV Premium

 

[*REDACTED*]

Cadillac

 

Escalade

 

6C10906

 

1SD

 

Cadillac Escalade ESV 2WD 1/2 Ton SUV Platinum

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10906

 

1SA

 

Cadillac Escalade ESV 4x4 1/2 Ton SUV Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10906

 

1SB

 

Cadillac Escalade ESV 4x4 1/2 Ton SUV Luxury

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10906

 

1SC

 

Cadillac Escalade ESV 4x4 1/2 Ton SUV Premium

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10906

 

1SD

 

Cadillac Escalade ESV 4x4 1/2 Ton SUV Platinum

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10936

 

1SA

 

Cadillac Escalade EXT 4x4 1/2 Ton SUT Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10936

 

1SB

 

Cadillac Escalade EXT 4x4 1/2 Ton SUT Luxury

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

6K10936

 

1SC

 

Cadillac Escalade EXT 4x4 1/2 Ton SUT Premium

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

Escalade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

6NG26

 

1SA

 

Cadillac SRX FWD Crossover Base

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

6NG26

 

1SB

 

Cadillac SRX FWD Crossover Luxury Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

6NG26

 

1SD

 

Cadillac SRX FWD Crossover Performance Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

6NG26

 

1SE

 

Cadillac SRX FWD Crossover Premium Collection

 

 

 

 

 

 

 

 

 

 

 

 

 

73

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

Cadillac

 

SRX

 

6NL26

 

1SB

 

Cadillac SRX AWD Crossover Luxury Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

6NL26

 

1SD

 

Cadillac SRX AWD Crossover Performance Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

6NL26

 

1SE

 

Cadillac SRX AWD Crossover Premium Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

1SA

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

1SE

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

1SF

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

1SG

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

1SH

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

1SJ

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

B05

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

B9Q

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

V4U

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

W20

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GB69

 

W30

 

Cadillac XTS Base Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GC69

 

1SB

 

Cadillac XTS Luxury Sedan

 

[*REDACTED*]

Cadillac

 

XTS

 

6GD69

 

1SA

 

Cadillac XTS 3.6L V6 Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SB

 

Cadillac XTS Luxury Collection Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SC

 

Cadillac XTS Premium Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SD

 

Cadillac XTS Platinum Collection

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SE

 

Cadillac XTS W20 Livery Model

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SF

 

Cadillac XTS W30 Model

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SG

 

Cadillac XTS V4U Model

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SH

 

Cadillac XTS B9Q Model

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

1SJ

 

Cadillac XTS B05 Armoured Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GD69

 

W20

 

Cadillac XTS W20 Livery Model

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

6GE69

 

1SD

 

Cadillac XTS Platinum Sedan

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

1EE37

 

1LS

 

Chevrolet Camaro LS Coupe

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

1EN37

 

2LS

 

Chevrolet Camaro 2LS Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

74

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

 

Chevrolet

 

Camaro

 

1EF37

 

1LT

 

Chevrolet Camaro 1LT Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

1EH37

 

2LT

 

Chevrolet Camaro 2LT Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

1ES37

 

1SS

 

Chevrolet Camaro 1SS Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

1ET37

 

2SS

 

Chevrolet Camaro 2SS Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

1EY37

 

ZL1

 

Chevrolet Camaro ZL1 Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro Convertible

 

1EF67

 

1LT

 

Chevrolet Camaro 1LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro Convertible

 

1EH67

 

2LT

 

Chevrolet Camaro 2LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro Convertible

 

1ES67

 

1SS

 

Chevrolet Camaro 1SS Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro Convertible

 

1ET67

 

2SS

 

Chevrolet Camaro 2SS Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro Convertible

 

1EY67

 

ZL1

 

Chevrolet Camaro ZL1 Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YX07

 

1LT

 

Chevrolet Corvette Z51 1LT Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YX07

 

2LT

 

Chevrolet Corvette Z51 2LT Coupe

 

[*REDACTED*]

 

Chevrolet

 

Corvette

 

1YX07

 

3LT

 

Chevrolet Corvette Z51 3LT Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YX67

 

1LT

 

Chevrolet Corvette Z51 1LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YX67

 

2LT

 

Chevrolet Corvette Z51 2LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YX67

 

3LT

 

Chevrolet Corvette Z51 3LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YY07

 

1LT

 

Chevrolet Corvette 1LT Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YY07

 

2LT

 

Chevrolet Corvette 2LT Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YY07

 

3LT

 

Chevrolet Corvette 3LT Coupe

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YY67

 

1LT

 

Chevrolet Corvette 1LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YY67

 

2LT

 

Chevrolet Corvette 2LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

1YY67

 

3LT

 

Chevrolet Corvette 3LT Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PB69

 

1SE

 

Chevrolet Cruze ECO Manual Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PB69

 

1SF

 

Chevrolet Cruze ECO Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PL69

 

1SA

 

Chevrolet Cruze LS Manual Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PL69

 

1SB

 

Chevrolet Cruze LS Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

 

Chevrolet

 

Cruze

 

1PX69

 

1FL

 

Chevrolet Cruze LT Fleet Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PX69

 

1SC

 

Chevrolet Cruze 1LT Manual Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PX69

 

1SD

 

Chevrolet Cruze 1LT Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PY69

 

1SL

 

Chevrolet Cruze Diesel Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PZ69

 

1SG

 

Chevrolet Cruze 2LT Manual Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PZ69

 

1SH

 

Chevrolet Cruze 2LT Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

1PW69

 

1SJ

 

Chevrolet Cruze LTZ Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

1GX69

 

1FL

 

Chevrolet Impala FL/LS/LS Eco 4 Dr. Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

1GX69

 

1LS

 

Chevrolet Impala FL/LS/LS Eco 4 Dr. Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

1GX69

 

1SA

 

Chevrolet Impala FL/LS/LS Eco 4 Dr. Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

1GY69

 

1LT

 

Chevrolet Impala LT/LT Eco 4 Dr. Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

1GY69

 

2LT

 

Chevrolet Impala LT/LT Eco 4 Dr. Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

1GY69

 

2SA

 

Chevrolet Impala LT/LT Eco 4 Dr. Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

1GZ69

 

1LZ

 

Chevrolet Impala LTZ 4 Dr. Sedan

 

[*REDACTED*]

 

Chevrolet

 

Impala

 

1GZ69

 

2LZ

 

Chevrolet Impala LTZ 4 Dr. Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala Limited

 

1WF19

 

1FL

 

Chevrolet Impala Limited LS Fleet Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala Limited

 

1WG19

 

2FL

 

Chevrolet Impala Limited LT Fleet Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala Limited

 

1WU19

 

1LZ

 

Chevrolet Impala Limited LTZ Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GB69

 

1FL

 

Chevrolet Malibu 1FL Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GB69

 

1LS

 

Chevrolet Malibu 1LS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GC69

 

1LT

 

Chevrolet Malibu 1LT Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GC69

 

1SA

 

Chevrolet Malibu 1LT Eco Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GC69

 

2LT

 

Chevrolet Malibu 2LT Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GC69

 

2SA

 

Chevrolet Malibu 2LT Eco Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GC69

 

3LT

 

Chevrolet Malibu 2LT Turbo Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

1GD69

 

1LZ

 

Chevrolet Malibu 1LZ Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

 

Chevrolet

 

Malibu

 

1GD69

 

2LZ

 

Chevrolet Malibu 1LZ Turbo Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JU48

 

1SA

 

Chevrolet Sonic LS Manual 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JU48

 

1SB

 

Chevrolet Sonic LS Automatic 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JU69

 

1SA

 

Chevrolet Sonic LS Manual Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JU69

 

1SB

 

Chevrolet Sonic LS Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JV48

 

1SC

 

Chevrolet Sonic LT Manual 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JV48

 

1SD

 

Chevrolet Sonic LT Automatic 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JV69

 

1SC

 

Chevrolet Sonic LT Manual Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JV69

 

1SD

 

Chevrolet Sonic LT Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JW48

 

1SE

 

Chevrolet Sonic LTZ Manual 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JW48

 

1SF

 

Chevrolet Sonic LTZ Automatic 5-Door HB

 

[*REDACTED*]

 

Chevrolet

 

Sonic

 

1JW69

 

1SE

 

Chevrolet Sonic LTZ Manual Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JW69

 

1SF

 

Chevrolet Sonic LTZ Automatic Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JY48

 

1SG

 

Chevrolet Sonic RS Manual 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

1JY48

 

1SH

 

Chevrolet Sonic RS Automatic 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CM48

 

1SA

 

Chevrolet Spark LS 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CM48

 

1SB

 

Chevrolet Spark LS 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CN48

 

1SC

 

Chevrolet Spark 1LT 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CN48

 

1SD

 

Chevrolet Spark 1LT 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CO48

 

1SE

 

Chevrolet Spark 2LT 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CO48

 

1SF

 

Chevrolet Spark 2LT 5-Door HB

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CV48

 

1SA

 

Chevrolet Spark LS Manual

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CV48

 

1SB

 

Chevrolet Spark LS Auto

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CV48

 

1SC

 

Chevrolet Spark 1LT Manual

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CV48

 

1SD

 

Chevrolet Spark 1LT Auto

 

 

 

 

 

 

 

 

 

 

 

 

x

Chevrolet

 

Spark

 

1CV48

 

1SE

 

Chevrolet Spark 2LT Manual

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CV48

 

1SF

 

Chevrolet Spark 2LT Auto

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

1CZ48

 

1SA

 

Chevrolet Spark EV 1LT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

 

Chevrolet

 

Spark

 

1CZ48

 

1SB

 

Chevrolet Spark EV 2LT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

Chevrolet

 

SS Sedan

 

1EK69

 

1SS

 

Chevrolet SS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

SS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Volt

 

1RC68

 

(blank)

 

Chevrolet Volt Hatchback

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Volt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Captiva

 

1LD26

 

1LS

 

Chevrolet Captiva Sport LS Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Captiva

 

1LD26

 

2LS

 

Chevrolet Captiva Sport LS Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Captiva

 

1LE26

 

1LT

 

Chevrolet Captiva Sport LT FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Captiva

 

1LN26

 

1LZ

 

Chevrolet Captiva Sport LTZ FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Captiva

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

1LF26

 

1LS

 

Chevrolet Equinox LS FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

1LH26

 

1LT

 

Chevrolet Equinox LT1 FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

1LH26

 

2LT

 

Chevrolet Equinox LT2 FWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

1LJ26

 

1LZ

 

Chevrolet Equinox LTZ FWD Crossover

 

[*REDACTED*]

 

Chevrolet

 

Equinox

 

1LG26

 

1LS

 

Chevrolet Equinox LS AWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

1LK26

 

1LT

 

Chevrolet Equinox LT1 AWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

1LK26

 

2LT

 

Chevrolet Equinox LT2 AWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

1LM26

 

1LZ

 

Chevrolet Equinox LTZ AWD Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG13405

 

1WT

 

Chevrolet Express RWD 1500 Standard Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG13405

 

3LT

 

Chevrolet Express RWD 1500 Standard Cargo Upfitter 3LT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG13406

 

1LS

 

Chevrolet Express RWD 1500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG13406

 

1LT

 

Chevrolet Express RWD 1500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23405

 

1SD

 

Chevrolet Express RWD 2500 Standard Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23405

 

1WT

 

Chevrolet Express RWD 2500 Standard Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

78

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY 
Bonus

 

Total Incentive

 

Chevrolet

 

Express

 

CG23405

 

2WT

 

Chevrolet Express RWD 2500 Standard Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23405

 

3LT

 

Chevrolet Express RWD 2500 Standard Cargo Upfitter 3LT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23406

 

1LS

 

Chevrolet Express RWD 2500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23406

 

1LT

 

Chevrolet Express RWD 2500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23705

 

1SD

 

Chevrolet Express RWD 2500 Extended Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23705

 

1WT

 

Chevrolet Express RWD 2500 Extended Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23705

 

2WT

 

Chevrolet Express RWD 2500 Extended Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG23705

 

3LT

 

Chevrolet Express RWD 2500 Extended Cargo Upfitter 3LT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33405

 

1SD

 

Chevrolet Express RWD 3500 Standard Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33405

 

1WT

 

Chevrolet Express RWD 3500 Standard Cargo WT

 

[*REDACTED*]

 

Chevrolet

 

Express

 

CG33405

 

2WT

 

Chevrolet Express RWD 3500 Standard Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33406

 

1LS

 

Chevrolet Express RWD 3500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33406

 

1LT

 

Chevrolet Express RWD 3500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33406

 

2LS

 

Chevrolet Express RWD 3500 Standard Passenger

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33406

 

2LT

 

Chevrolet Express RWD 3500 Standard Passenger Diesel

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33503

 

1SD

 

Chevrolet Express RWD 3500 139” Cutaway Diesel

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33503

 

1WT

 

Chevrolet Express RWD 3500 139” Cutaway WT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33705

 

1SD

 

Chevrolet Express RWD 3500 Extended Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33705

 

1WT

 

Chevrolet Express RWD 3500 Extended Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33705

 

2WT

 

Chevrolet Express RWD 3500 Extended Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33706

 

1LS

 

Chevrolet Express RWD 3500 Extended Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

79

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

Chevrolet

 

Express

 

CG33706

 

1LT

 

Chevrolet Express RWD 3500 Extended Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33706

 

2LS

 

Chevrolet Express RWD 3500 Extended Passenger

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33706

 

2LT

 

Chevrolet Express RWD 3500 Extended Passenger Diesel

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33803

 

1SD

 

Chevrolet Express RWD 3500 159” Cutaway Diesel

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33803

 

1WT

 

Chevrolet Express RWD 3500 159” Cutaway WT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33803

 

2SD

 

Chevrolet Express RWD 3500 159” Cutaway Diesel 2

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33803

 

2WT

 

Chevrolet Express RWD 4500 159” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33903

 

1SD

 

Chevrolet Express RWD 3500 177” Cutaway Diesel

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33903

 

1WT

 

Chevrolet Express RWD 3500 177” Cutaway WT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33903

 

2SD

 

Chevrolet Express RWD 4500 177” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CG33903

 

2WT

 

Chevrolet Express RWD 4500 177” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CH13405

 

1WT

 

Chevrolet Express AWD 1500 Standard Cargo WT

 

[*REDACTED*]

Chevrolet

 

Express

 

CH13405

 

3LT

 

Chevrolet Express AWD 1500 Standard Cargo Upfitter 3LT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CH13406

 

1LS

 

Chevrolet Express AWD 1500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

CH13406

 

1LT

 

Chevrolet Express AWD 1500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15543

 

1LT

 

Chevrolet 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15543

 

1LZ

 

Chevrolet 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15543

 

1WT

 

Chevrolet 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15543

 

2LT

 

Chevrolet 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15543

 

2LZ

 

Chevrolet 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15543

 

2WT

 

Chevrolet 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15543

 

3LZ

 

Chevrolet 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15703

 

1LT

 

Chevrolet 2WD 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15703

 

1WT

 

Chevrolet 2WD 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

 

80

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

Chevrolet

 

Silverado

 

CC15703

 

2LT

 

Chevrolet 2WD 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15703

 

2WT

 

Chevrolet 2WD 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15743

 

1LT

 

Chevrolet 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15743

 

1LZ

 

Chevrolet 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15743

 

1WT

 

Chevrolet 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15743

 

2LT

 

Chevrolet 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15743

 

2LZ

 

Chevrolet 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15743

 

2WT

 

Chevrolet 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15743

 

3LZ

 

Chevrolet 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15753

 

1LT

 

Chevrolet 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15753

 

1LZ

 

Chevrolet 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15753

 

1WT

 

Chevrolet 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15753

 

2LT

 

Chevrolet 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15753

 

2LZ

 

Chevrolet 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15753

 

2WT

 

Chevrolet 2WD 1/2 Ton Regular Box Extended Cab

 

[*REDACTED*]

Chevrolet

 

Silverado

 

CC15903

 

1LT

 

Chevrolet 2WD 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15903

 

1WT

 

Chevrolet 2WD 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15903

 

2LT

 

Chevrolet 2WD 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC15903

 

2WT

 

Chevrolet 2WD 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC36003

 

1LT

 

Chevrolet 2WD Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC36003

 

1WT

 

Chevrolet 2WD Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC36043

 

1LT

 

Chevrolet 2WD Chassis HD 60” CA Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC36043

 

1WT

 

Chevrolet 2WD Chassis HD 60” CA Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC36403

 

1LT

 

Chevrolet 2WD Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CC36403

 

1WT

 

Chevrolet 2WD Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15543

 

1LT

 

Chevrolet 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15543

 

1LZ

 

Chevrolet 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15543

 

1WT

 

Chevrolet 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15543

 

2LT

 

Chevrolet 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15543

 

2LZ

 

Chevrolet 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

 

81

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

Chevrolet

 

Silverado

 

CK15543

 

2WT

 

Chevrolet 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15543

 

3LZ

 

Chevrolet 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15703

 

1LT

 

Chevrolet 4 X 4 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15703

 

1WT

 

Chevrolet 4 X 4 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15703

 

2LT

 

Chevrolet 4 X 4 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15703

 

2WT

 

Chevrolet 4 X 4 1/2 Ton Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15743

 

1LT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15743

 

1LZ

 

Chevrolet 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15743

 

1WT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15743

 

2LT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15743

 

2LZ

 

Chevrolet 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15743

 

2WT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15743

 

3LZ

 

Chevrolet 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15753

 

1LT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15753

 

1LZ

 

Chevrolet 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15753

 

1WT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15753

 

2LT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Extended Cab

 

[*REDACTED*]

Chevrolet

 

Silverado

 

CK15753

 

2LZ

 

Chevrolet 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15753

 

2WT

 

Chevrolet 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15903

 

1LT

 

Chevrolet 4 X 4 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15903

 

1WT

 

Chevrolet 4 X 4 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15903

 

2LT

 

Chevrolet 4 X 4 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK15903

 

2WT

 

Chevrolet 4 X 4 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK36003

 

1LT

 

Chevrolet 4 X 4 Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK36003

 

1WT

 

Chevrolet 4 X 4 Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK36043

 

1LT

 

Chevrolet 4 X 4 Chassis HD 60” CA Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK36043

 

1WT

 

Chevrolet 4 X 4 Chassis HD 60” CA Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK36403

 

1LT

 

Chevrolet 4 X 4 Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

CK36403

 

1WT

 

Chevrolet 4 X 4 Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

82

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

Chevrolet

 

Suburban

 

CC10906

 

1FL

 

Chevrolet Suburban GMT9XX 2WD 1/2 Ton SUV Fleet

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

CC10906

 

1LS

 

Chevrolet Suburban GMT9XX 2WD 1/2 Ton SUV LS

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

CC10906

 

1LT

 

Chevrolet Suburban GMT9XX 2WD 1/2 Ton SUV LT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

CC10906

 

1LZ

 

Chevrolet Suburban GMT9XX 2WD 1/2 Ton SUV LTZ

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

CK10906

 

1FL

 

Chevrolet Suburban GMT9XX 4x4 1/2 Ton SUV Fleet

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

CK10906

 

1LS

 

Chevrolet Suburban GMT9XX 4x4 1/2 Ton SUV LS

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

CK10906

 

1LT

 

Chevrolet Suburban GMT9XX 4x4 1/2 Ton SUV LT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

CK10906

 

1LZ

 

Chevrolet Suburban GMT9XX 4x4 1/2 Ton SUV LTZ

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CC10706

 

1FL

 

Chevrolet Tahoe GMT9XX 2WD 1/2 Ton SUV Fleet

 

 

Chevrolet

 

Tahoe

 

CC10706

 

1LS

 

Chevrolet Tahoe GMT9XX 2WD 1/2 Ton SUV LS

 

[*REDACTED*]

Chevrolet

 

Tahoe

 

CC10706

 

1LT

 

Chevrolet Tahoe GMT9XX 2WD 1/2 Ton SUV LT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CC10706

 

1LZ

 

Chevrolet Tahoe GMT9XX 2WD 1/2 Ton SUV LTZ

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CC10706

 

1HY

 

Chevrolet Tahoe GMT9XX 2WD 1/2 Ton SUV Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CK10706

 

1FL

 

Chevrolet Tahoe GMT9XX 4x4 1/2 Ton SUV Fleet

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CK10706

 

1LS

 

Chevrolet Tahoe GMT9XX 4x4 1/2 Ton SUV LS

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CK10706

 

1LT

 

Chevrolet Tahoe GMT9XX 4x4 1/2 Ton SUV LT

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CK10706

 

1LZ

 

Chevrolet Tahoe GMT9XX 4x4 1/2 Ton SUV LTZ

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

CK10706

 

1HY

 

Chevrolet Tahoe GMT9XX 4x4 1/2 Ton SUV Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CR14526

 

1LS

 

Chevrolet Traverse FWD Crossover LS

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CR14526

 

1LT

 

Chevrolet Traverse FWD Crossover LT1

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CR14526

 

2LT

 

Chevrolet Traverse FWD Crossover LT2

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CR14526

 

1LZ

 

Chevrolet Traverse FWD Crossover LTZ

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CV14526

 

1LS

 

Chevrolet Traverse AWD Crossover LS

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CV14526

 

1LT

 

Chevrolet Traverse AWD Crossover LT1

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CV14526

 

2LT

 

Chevrolet Traverse AWD Crossover LT2

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

CV14526

 

1LZ

 

Chevrolet Traverse AWD Crossover LTZ

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Traverse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

83

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

GMC

 

Acadia

 

TR14526

 

3SA

 

GMC Acadia FWD Crossover SLE-1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TR14526

 

3SB

 

GMC Acadia FWD Crossover SLE-2

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TR14526

 

4SA

 

GMC Acadia FWD Crossover SLT-1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TR14526

 

4SB

 

GMC Acadia FWD Crossover SLT-2

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TR14526

 

5SA

 

GMC Acadia FWD Crossover Denali

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TV14526

 

3SA

 

GMC Acadia AWD Crossover SLE-1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TV14526

 

3SB

 

GMC Acadia AWD Crossover SLE-2

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TV14526

 

4SA

 

GMC Acadia AWD Crossover SLT-1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TV14526

 

4SB

 

GMC Acadia AWD Crossover SLT-2

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

TV14526

 

5SA

 

GMC Acadia AWD Crossover Denali

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG13405

 

1WT

 

GMC Savana RWD 1500 Standard Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG13405

 

3LT

 

GMC Savana RWD 1500 Standard Cargo Upfitter 3LT

 

[*REDACTED*]

GMC

 

Savana

 

TG13406

 

1LS

 

GMC Savana RWD 1500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG13406

 

1LT

 

GMC Savana RWD 1500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23405

 

1SD

 

GMC Savana RWD 2500 Standard Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23405

 

1WT

 

GMC Savana RWD 2500 Standard Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23405

 

2WT

 

GMC Savana RWD 2500 Standard Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23405

 

3LT

 

GMC Savana RWD 2500 Standard Cargo Upfitter 3LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23406

 

1LS

 

GMC Savana RWD 2500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23406

 

1LT

 

GMC Savana RWD 2500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23705

 

1SD

 

GMC Savana RWD 2500 Extended Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23705

 

1WT

 

GMC Savana RWD 2500 Extended Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23705

 

2WT

 

GMC Savana RWD 2500 Extended Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG23705

 

3LT

 

GMC Savana RWD 2500 Extended Cargo Upfitter 3LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33405

 

1SD

 

GMC Savana RWD 3500 Standard Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33405

 

1WT

 

GMC Savana RWD 3500 Standard Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33405

 

2WT

 

GMC Savana RWD 3500 Standard Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33406

 

1LS

 

GMC Savana RWD 3500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33406

 

1LT

 

GMC Savana RWD 3500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

 

84

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

GMC

 

Savana

 

TG33406

 

2LS

 

GMC Savana RWD 3500 Standard Passenger Diesel LS

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33406

 

2LT

 

GMC Savana RWD 3500 Standard Passenger Diesel LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33503

 

1SD

 

GMC Savana RWD 3500 139” Cutaway Diesel

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33503

 

1WT

 

GMC Savana RWD 3500 139” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33705

 

1SD

 

GMC Savana RWD 3500 Extended Cargo Diesel

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33705

 

1WT

 

GMC Savana RWD 3500 Extended Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33705

 

2WT

 

GMC Savana RWD 3500 Extended Cargo Paratransit

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33706

 

1LS

 

GMC Savana RWD 3500 Extended Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33706

 

1LT

 

GMC Savana RWD 3500 Extended Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33706

 

2LS

 

GMC Savana RWD 3500 Extended Passenger Diesel LS

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33706

 

2LT

 

GMC Savana RWD 3500 Extended Passenger Diesel LT

 

[*REDACTED*]

GMC

 

Savana

 

TG33803

 

1SD

 

GMC Savana RWD 3500 159” Cutaway Diesel

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33803

 

1WT

 

GMC Savana RWD 3500 159” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33803

 

2SD

 

GMC Savana RWD 3500 159” Cutaway Diesel 2

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33803

 

2WT

 

GMC Savana RWD 4500 159” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33903

 

1SD

 

GMC Savana RWD 3500 177” Cutaway Diesel

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33903

 

1WT

 

GMC Savana RWD 3500 177” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33903

 

2SD

 

GMC Savana RWD 4500 177” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TG33903

 

2WT

 

GMC Savana RWD 4500 177” Cutaway

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TH13405

 

1WT

 

GMC Savana AWD 1500 Standard Cargo WT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TH13405

 

3LT

 

GMC Savana AWD 1500 Standard Cargo Upfitter 3LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TH13406

 

1LS

 

GMC Savana AWD 1500 Standard Passenger LS

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

TH13406

 

1LT

 

GMC Savana AWD 1500 Standard Passenger LT

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15543

 

1SA

 

GMC 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15543

 

3SA

 

GMC 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15543

 

4SA

 

GMC 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15543

 

5SA

 

GMC 2WD 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15703

 

1SA

 

GMC 2WD 1/2 Ton Regular Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15703

 

3SA

 

GMC 2WD 1/2 Ton Regular Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

 

85

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

GMC

 

Sierra

 

TC15743

 

1SA

 

GMC 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15743

 

3SA

 

GMC 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15743

 

4SA

 

GMC 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15743

 

5SA

 

GMC 2WD 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15753

 

1SA

 

GMC 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15753

 

3SA

 

GMC 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15753

 

4SA

 

GMC 2WD 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15903

 

1SA

 

GMC 2WD 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC15903

 

3SA

 

GMC 2WD 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC36003

 

1SA

 

GMC Sierra 2WD Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC36003

 

3SA

 

GMC Sierra 2WD Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC36043

 

1SA

 

GMC Sierra 2WD Chassis HD 60” CA Crew Cab

 

[*REDACTED*]

GMC

 

Sierra

 

TC36043

 

3SA

 

GMC Sierra 2WD Chassis HD 60” CA Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC36403

 

1SA

 

GMC Sierra 2WD Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TC36403

 

3SA

 

GMC Sierra 2WD Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15543

 

1SA

 

GMC 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15543

 

3SA

 

GMC 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15543

 

4SA

 

GMC 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15543

 

5SA

 

GMC 4 X 4 1/2 Ton Short Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15703

 

1SA

 

GMC 4 X 4 1/2 Ton Regular Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15703

 

3SA

 

GMC 4 X 4 1/2 Ton Regular Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15743

 

1SA

 

GMC 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15743

 

3SA

 

GMC 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15743

 

4SA

 

GMC 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15743

 

5SA

 

GMC 4 X 4 1/2 Ton Regular Box Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15753

 

1SA

 

GMC 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15753

 

3SA

 

GMC 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15753

 

4SA

 

GMC 4 X 4 1/2 Ton Regular Box Extended Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15903

 

1SA

 

GMC 4 X 4 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK15903

 

3SA

 

GMC 4 X 4 1/2 Ton Long Box Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

 

86

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

GMC

 

Sierra

 

TK36003

 

1SA

 

GMC Sierra 4 X 4 Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK36003

 

3SA

 

GMC Sierra 4 X 4 Chassis HD 60” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK36043

 

1SA

 

GMC Sierra 4 X 4 Chassis HD 60” CA Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK36043

 

3SA

 

GMC Sierra 4 X 4 Chassis HD 60” CA Crew Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK36403

 

1SA

 

GMC Sierra 4 X 4 Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

TK36403

 

3SA

 

GMC Sierra 4 X 4 Chassis HD XL 84” CA Regular Cab

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLF26

 

3SA

 

GMC Terrain FWD SLE-1 Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLH26

 

3SB

 

GMC Terrain FWD SLE-2 Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLH26

 

4SA

 

GMC Terrain FWD SLT-1 Crossover

 

[*REDACTED*]

GMC

 

Terrain

 

TLJ26

 

4SB

 

GMC Terrain FWD SLT-2 Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLJ26

 

5SA

 

GMC Terrain FWD Denali Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLG26

 

3SA

 

GMC Terrain AWD SLE-1 Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLK26

 

3SB

 

GMC Terrain AWD SLE-2 Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLK26

 

4SA

 

GMC Terrain AWD SLT-1 Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLM26

 

4SB

 

GMC Terrain AWD SLT-2 Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

TLM26

 

5SA

 

GMC Terrain AWD Denali Crossover

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TC10706

 

1SA

 

GMC Yukon GMT9XX 2WD 1/2 Ton SUV Commercial

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TC10706

 

3SA

 

GMC Yukon GMT9XX 2WD 1/2 Ton SUV SLE1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TC10706

 

4SA

 

GMC Yukon GMT9XX 2WD 1/2 Ton SUV SLT1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TC10706

 

5SA

 

GMC Yukon GMT9XX 2WD 1/2 Ton SUV Denali

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TC10706

 

4HY

 

GMC Yukon GMT9XX 2WD 1/2 Ton SUV Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TC10706

 

5HY

 

GMC Yukon GMT9XX 2WD 1/2 Ton SUV Denali Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TK10706

 

1SA

 

GMC Yukon GMT9XX 4x4 1/2 Ton SUV Commercial

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TK10706

 

3SA

 

GMC Yukon GMT9XX 4x4 1/2 Ton SUV SLE1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TK10706

 

4SA

 

GMC Yukon GMT9XX 4x4 1/2 Ton SUV SLT1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TK10706

 

5SA

 

GMC Yukon GMT9XX 4x4 1/2 Ton SUV Denali

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TK10706

 

4HY

 

GMC Yukon GMT9XX 4x4 1/2 Ton SUV Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

TK10706

 

5HY

 

GMC Yukon GMT9XX 4x4 1/2 Ton SUV Denali Hybrid

 

 

 

 

 

 

 

 

 

 

 

 

 

87

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

 

 

 

 

 

 

 

 

Trim Mix Requirements

 

MY15 Incentives ($/Unit)

 

 

Division

 

Model

 

UMD

 

Trim

 

Model Description

 

Trim %

 

Volume

 

Base Incentive

 

Uplevel Incentive

 

MY
Bonus

 

Total Incentive

GMC

 

Yukon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

TC10906

 

1SA

 

GMC Yukon XL GMT9XX 2WD 1/2 Ton SUV Commercial

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

TC10906

 

3SA

 

GMC Yukon XL GMT9XX 2WD 1/2 Ton SUV SLE1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

TC10906

 

4SA

 

GMC Yukon XL GMT9XX 2WD 1/2 Ton SUV SLT1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

TC10906

 

5SA

 

GMC Yukon XL GMT9XX 2WD 1/2 Ton SUV Denali

 

[*REDACTED*]

GMC

 

Yukon XL

 

TK10906

 

1SA

 

GMC Yukon XL GMT9XX 4x4 1/2 Ton SUV Commercial

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

TK10906

 

3SA

 

GMC Yukon XL GMT9XX 4x4 1/2 Ton SUV SLE1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

TK10906

 

4SA

 

GMC Yukon XL GMT9XX 4x4 1/2 Ton SUV SLT1

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

TK10906

 

5SA

 

GMC Yukon XL GMT9XX 4x4 1/2 Ton SUV Denali

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Motors, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Peper, Jr.

 

 

Date:

12/3/14

 

 

 

Name:

Edward J. Peper, Jr.

 

 

 

 

 

 

 

Title:

U.S. Vice President, Fleet and Commercial Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Toporzycki

 

 

Date:

12/5/14

 

 

 

Name:

Edward J. Toporzycki

 

 

 

 

 

 

 

Title:

CFO, Executive Director, U.S. Sales and Marketing Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Hertz Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darren Arrington

 

 

Date:

12/15/14

 

 

 

Name:

Darren Arrington

 

 

 

 

 

 

 

Title:

Senior Vice President, North America Fleet Management

 

 

 

 

 

 

 

88

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk25i001.gif]

 

 

 

2015 Model Year Daily Rental Program

Volume Commitments and Incentives by Program

[g262002kk25i002.gif]

Attachment 3

 

 

 

 

 

2015 MY Total Volume Summary

 

Repurchase VN9 Volume by
Program

 

Repurchase VN9 Incentives by
Program

 

 

 

 

 

YT2

 

VX7

 

 

 

VN9

 

YT2

 

 

 

VN9/YT2

 

VN9/YT2

 

 

 

 

 

Repurchase

 

Risk

 

Total

 

Tier

 

Flat

 

 

 

Matrix

 

MY Bonus

 

Division

 

Model

 

-Units-

 

-Units-

 

-Units-

 

-Units-

 

-Units-

 

 

 

$/Unit

 

$/Unit

 

Buick

 

Enclave

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Encore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

LaCrosse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Regal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

Verano

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

ATS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

CTS Next Gen

 

[*REDACTED*]

 

Cadillac

 

Escalade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

SRX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

XTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Camaro Convertible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Captiva

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Corvette

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Cruze

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Equinox

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Express

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Impala Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Malibu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Silverado

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Sonic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Spark EV*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

SS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Suburban

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Tahoe

 

[*REDACTED*]

 

Chevrolet

 

Traverse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Trax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

Volt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Acadia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Savana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Sierra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Terrain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

Yukon XL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

89

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

--------------------------------------------------------------------------------

(1)               [*REDACTED*] is limited to [*REDACTED*].  The [*REDACTED*]
will be reduced should GM be able to produce more than [*REDACTED*] in the model
year.  The quantity of [*REDACTED*] under the contract will be reduced by a
corresponding amount.

 

General Motors, LLC

 

 

By:

/s/ Edward J. Peper, Jr.

 

Date:

12/3/14

 

Name:

Edward J. Peper, Jr.

 

 

 

 

Title:

U.S. Vice President, Fleet and Commercial Sales

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Toporzycki

 

Date:

12/5/14

 

Name:

Edward J. Toporzycki

 

 

 

 

Title:

CFO, Executive Director, U.S. Sales and Marketing Operations

 

 

 

 

 

 

 

 

 

The Hertz Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darren Arrington

 

Date:

12/15/14

 

Name:

Darren Arrington

 

 

 

 

Title:

Senior Vice President, North America Fleet Management

 

 

 

 

90

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

VN9/YTX Volume Amendments

 

 

 

 

 

UPDATES

 

 

 

 

 

 

 

Initial

 

 

 

 

 

 

 

FINAL

 

Revised

 

TOTAL

 

Model

 

Contract

 

Am. 1

 

Am. 2

 

Am. 3

 

RECON

 

Contract

 

ADJ

 

Enclave

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Encore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LaCrosse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Regal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Verano

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CTS Next Gen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Escalade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SRX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Camaro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Camaro Convertible

 

[*REDACTED*]

 

Captiva

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corvette

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cruze

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equinox

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Express

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impala Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Malibu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Silverado

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spark EV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suburban

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tahoe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traverse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Volt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acadia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Savana

 

[*REDACTED*]

 

Sierra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terrain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yukon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yukon XL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

91

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

VX7 Volume Amendments

 

 

 

 

 

UPDATES

 

 

 

 

 

 

 

Initial

 

 

 

 

 

 

 

FINAL

 

Revised

 

TOTAL

 

Model

 

Contract

 

Am. 1

 

Am. 2

 

Am. 3

 

RECON

 

Contract

 

ADJ

 

Enclave

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Encore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LaCrosse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Regal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Verano

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CTS Next Gen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Escalade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SRX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Camaro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Camaro Convertible

 

[*REDACTED*]

 

Captiva

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corvette

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cruze

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equinox

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Express

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impala Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Malibu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Silverado

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spark EV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS Sedan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suburban

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tahoe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traverse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Volt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acadia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Savana

 

 

 

Sierra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terrain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yukon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yukon XL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

92

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk27i001.gif]

2015 MY PRODUCTION TIMING

[g262002kk27i002.gif]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14CY

 

14CY

 

14CY

 

14CY

 

14CY

 

14CY

 

14CY

 

14CY

 

Division

 

Model

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Buick

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buick

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cadillac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

[*REDACTED*]

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chevrolet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5729

 

7500

 

1771

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14CY

 

15CY

 

15CY

 

15CY

 

15CY

 

15CY

 

15CY

 

15CY

 

15CY

 

15CY

 

 

 

Original

 

With incremental

 

Change

 

15MY
in 
14CY

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

15MY 
in 
15CY

 

2015 
MY

 

14 CY

 

15 CY

 

Total

 

14CY

 

15CY

 

Total

 

14CY

 

15CY

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*REDACTED*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

93

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

[g262002kk27i003.gif]

 

Attachment 4

 

2015 MODEL YEAR GM RENTAL INCENTIVE
PAYMENT TERMS AND CALENDAR

 

1.              GM will pay to the Daily Rental Fleet Customer (hereinafter
“DRFC”) a pro rata portion of the matrix money on the fourth Thursday of the
month following Vehicle delivery and receipt of an electronic media transmission
to GM’s Remarketing Information System (RIMS) by the second Friday of the
month.  An electronic media transmission received after the second Friday of the
month will be paid by the fourth Thursday of the following month.  If the fourth
Thursday is a banking holiday, funds will be received the next banking day. 
Application for this incentive must be made no later than December 31, 2015.  A
complete schedule of due dates and payment dates is detailed in this Attachment
4, Page 2.

 

2.              The agreed upon volume and mix requirements set forth in
Attachment 3 and/or 2A are subject to adjustment upon receiving GM’s prior
approval.  Should GM agree to an adjustment, the changes will be reflected on a
quarterly basis and a revision to Attachment 3 and/or 2A will be issued and
signed by both parties.  Actual approved volumes and contractually stated
volumes can vary based on the timing of contractual updates.  Any payments
received prior to attaining the required volume will be returnable to GM at the
close of the model year should the volume not be attained.  At GM’s discretion,
any pro rata monthly payment processed in error on volume not approved by GM
will be charged back through the DRFC’s open account during the following month.

 

It is understood that the payment of the per unit amount due to the DRFC  is
based upon achieving the agreed upon volume and mix requirements set forth in
Attachment 3 and/or 2A.  In the event that the required number of vehicles at
the agreed upon mix is not achieved, all payments made by GM will be reimbursed
by the DRFC to GM on demand. Such reimbursement will be GM’s sole remedy for the
DRFC’s failure to purchase or lease the agreed upon number of vehicles.  The
DRFC shall be liable for such reimbursement.

 

GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000

2015 MY Rental Agreement, Attachment 4

 

94

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

ATTACHMENT 4 - MATRIX SUBMISSION AND PAYMENT DATES FOR THE 2015 MY

 

[g262002kk27i004.jpg]

 

95

--------------------------------------------------------------------------------